Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

MEREDITH CORPORATION,

 

ALLRECIPES.COM, INC.

 

AND

 

THE READER’S DIGEST ASSOCIATION, INC.

 

Dated as of January 23, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I

DEFINITIONS

1

 

 

 

1.1

Certain Definitions

1

 

 

 

1.2

Terms Defined Elsewhere in this Agreement

6

 

 

 

1.3

Other Definitional and Interpretive Matters

8

 

 

 

Article II

SALE AND PURCHASE OF SHARES

10

 

 

 

2.1

Sale and Purchase of Shares

10

 

 

 

Article III

PURCHASE PRICE

10

 

 

 

3.1

Purchase Price

10

 

 

 

3.2

Payment of Purchase Price

10

 

 

 

3.3

Purchase Price Adjustment

10

 

 

 

Article IV

CLOSING AND TERMINATION

13

 

 

 

4.1

Closing Date

13

 

 

 

4.2

Termination of Agreement

13

 

 

 

4.3

Procedure Upon Termination

14

 

 

 

4.4

Effect of Termination

14

 

 

 

Article V

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

15

 

 

 

5.1

Organization and Good Standing

15

 

 

 

5.2

Authorization of Agreement

15

 

 

 

5.3

Conflicts; Consents of Third Parties

15

 

 

 

5.4

Capitalization

16

 

 

 

5.5

Subsidiaries

16

 

 

 

5.6

Financial Statements

16

 

 

 

5.7

No Undisclosed Liabilities

17

 

 

 

5.8

Absence of Certain Developments

17

 

 

 

5.9

Taxes

17

 

 

 

5.10

Real Property

18

 

 

 

5.11

Tangible Personal Property

18

 

 

 

5.12

Intellectual Property

18

 

 

 

5.13

Material Contracts

20

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.14

Employee Benefits Plans; Employee Matters

21

 

 

 

5.15

Litigation

24

 

 

 

5.16

Compliance with Laws; Permits

24

 

 

 

5.17

Environmental Matters

25

 

 

 

5.18

Financial Advisors

25

 

 

 

5.19

Insurance Policies

26

 

 

 

5.20

Interested Party Transactions

26

 

 

 

5.21

Effect of Transfer of the Shares

26

 

 

 

5.22

Powers of Attorney/Bank Accounts

26

 

 

 

5.23

Data Privacy and Data Protection

27

 

 

 

5.24

No Other Representations or Warranties; Schedules

27

 

 

 

Article VI

REPRESENTATIONS AND WARRANTIES OF THE SELLER

27

 

 

 

6.1

Organization and Good Standing

27

 

 

 

6.2

Authorization of Agreement

27

 

 

 

6.3

Conflicts; Consents of Third Parties

28

 

 

 

6.4

Ownership and Transfer of Shares

28

 

 

 

6.5

Litigation

28

 

 

 

6.6

Financial Advisors

28

 

 

 

Article VII

REPRESENTATIONS AND WARRANTIES OF PURCHASER

29

 

 

 

7.1

Organization and Good Standing

29

 

 

 

7.2

Authorization of Agreement

29

 

 

 

7.3

Conflicts; Consents of Third Parties

29

 

 

 

7.4

Litigation

30

 

 

 

7.5

Investment Intention

30

 

 

 

7.6

Financial Advisors

30

 

 

 

7.7

Financial Capability

30

 

 

 

Article VIII

COVENANTS

30

 

 

 

8.1

Access to Information

30

 

 

 

8.2

Conduct of the Business Pending the Closing

31

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

8.3

Consents

33

 

 

 

8.4

Regulatory Approvals

33

 

 

 

8.5

Further Assurances

35

 

 

 

8.6

Confidentiality

35

 

 

 

8.7

Preservation of Records and Retrieval of Confidential Information

35

 

 

 

8.8

Publicity; Press Release

36

 

 

 

8.9

Employment and Employee Benefits

36

 

 

 

8.10

Disclosure Schedules

37

 

 

 

8.11

Control of Business

37

 

 

 

8.12

Non-Solicitation Non-Disturbance and Non-Compete

38

 

 

 

8.13

Notification of Certain Events

39

 

 

 

8.14

Seller Release

39

 

 

 

8.15

No Solicitation of Offers

40

 

 

 

8.16

Ancillary Agreements

40

 

 

 

8.17

Release

40

 

 

 

8.18

Non-Foreign Affidavit

40

 

 

 

8.19

Release of Liens

41

 

 

 

Article IX

TAX MATTERS

41

 

 

 

9.1

Tax Indemnity by Seller

41

 

 

 

9.2

Tax Indemnity by Purchaser

41

 

 

 

9.3

Straddle Periods

41

 

 

 

9.4

Taxable Year

42

 

 

 

9.5

Filing Responsibility

42

 

 

 

9.6

Refunds, Credits and Carrybacks

42

 

 

 

9.7

Tax Contests

43

 

 

 

9.8

Cooperation and Exchange of Information

43

 

 

 

9.9

Tax Sharing Agreements

44

 

 

 

9.10

Timing Differences

44

 

 

 

9.11

Survival

44

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.12

Tax Treatment of Payments

44

 

 

 

9.13

Transfer Taxes

44

 

 

 

9.14

Section 338(h)(10) Election

44

 

 

 

9.15

Allocation of Purchase Price

45

 

 

 

Article X

CONDITIONS TO CLOSING

45

 

 

 

10.1

Conditions Precedent to Obligations of Purchaser

45

 

 

 

10.2

Conditions Precedent to Obligations of Seller

46

 

 

 

10.3

Frustration of Closing Conditions

47

 

 

 

Article XI

INDEMNIFICATION

47

 

 

 

11.1

Survival of Representations and Warranties

47

 

 

 

11.2

Indemnification by Seller

48

 

 

 

11.3

Indemnification by Purchaser

48

 

 

 

11.4

Indemnification Procedures

49

 

 

 

11.5

Certain Limitations on Indemnification

50

 

 

 

11.6

Calculation of Losses

51

 

 

 

11.7

Exclusive Remedy

51

 

 

 

11.8

Parent Guarantee

52

 

 

 

Article XII

MISCELLANEOUS

52

 

 

 

12.1

Expenses

52

 

 

 

12.2

Submission to Jurisdiction; Consent to Service of Process; Waiver of Jury Trial;

52

 

 

 

12.3

Entire Agreement; Amendments and Waivers

53

 

 

 

12.4

Governing Law

53

 

 

 

12.5

Notices

53

 

 

 

12.6

Severability

54

 

 

 

12.7

Binding Effect; No Third Party Beneficiaries; Assignment

54

 

 

 

12.8

No Third Party Liability

55

 

 

 

12.9

Specific Performance

55

 

 

 

12.10

Counterparts

55

 

v

--------------------------------------------------------------------------------


 

Exhibit A — License Agreement Summary of Terms

 

Exhibit B — Reference Statement

 

Exhibit C — Transition Services Agreement

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT, (the “Agreement”), dated as of January 23, 2012,
by and among Meredith Corporation, a corporation existing under the laws of Iowa
(“Purchaser”), Allrecipes.com, Inc., a Washington corporation (the “Company”),
and The Reader’s Digest Association, Inc., a Delaware corporation and the sole
stockholder of the Company (the “Seller”).

 

W I T N E S S E T H:

 

WHEREAS, Seller owns an aggregate of ten (10) shares of the Company’s common
stock, no par value (the “Shares”), which constitutes all of the issued and
outstanding shares of capital stock of the Company;

 

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Shares for the purchase price and upon the terms and conditions
hereinafter set forth; and

 

WHEREAS, certain terms used in this Agreement are defined in Section 1.1.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                                 Certain Definitions.

 

(a)                                  For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 1.1:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

 

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combined Tax Return” means any Income Tax Return that includes at least one
member of the Seller Group, on the one hand, and the Company, on the other hand.

 

--------------------------------------------------------------------------------


 

“Consolidated Group” means the combined, consolidated or unitary group of
corporations that files a Combined Tax Return, which for the avoidance of doubt,
includes at least one member of the Seller Group, on the one hand, and the
Company, on the other hand.

 

“Contract” means any oral or written contract, agreement, indenture, note, bond,
mortgage, loan, instrument, lease, or license.

 

“Environmental Law” means any applicable Law relating to the protection of
health and safety as it relates to exposure to Hazardous Materials, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), as
each has been amended and the regulations promulgated pursuant thereto.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (or is treated as a single employer with the Company under
Sections 414(m) or (o) of the Code or Title IV of ERISA).

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

 

“Hazardous Material” means any substance, material or waste defined as “toxic,”
“hazardous,” a “pollutant,” a “contaminant,” or words of similar meaning by any
Environmental Law.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended and the rules and regulations promulgated thereunder.

 

“Income Tax” or “Income Taxes” means any federal, state, local or foreign Tax
based upon or measured by net income, including for the avoidance of doubt, the
Washington Business and Occupation Tax (but not any other gross income Tax and
not any withholding Tax), together with any interest or penalties imposed with
respect thereto.

 

“Income Tax Return” means any Tax Return relating to Income Taxes.

 

“Indebtedness” of any Person means, without duplication, (i) the principal of
and, accreted value and accrued and unpaid interest in respect of
(A) indebtedness of such Person for money borrowed and (B) indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which such Person is responsible or liable; (ii) all obligations of
such Person issued or assumed as the deferred purchase price of property, all
conditional sale

 

2

--------------------------------------------------------------------------------


 

obligations of such Person and all obligations of such Person under any title
retention agreement (but excluding trade accounts payable and other accrued
current liabilities); (iii) all obligations of the type referred to in clauses
(i) through (ii) of any Persons the payment of which such Person is responsible
or liable, directly or indirectly, as obligor, guarantor, surety or otherwise;
and (iv) all obligations of the type referred to in clauses (i) through (iii) of
other Persons secured by any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).

 

“Intellectual Property” means all intellectual property rights predominantly
used by the Company arising from or in respect of the following: (i) all patents
and applications therefor, including continuations, divisionals,
continuations-in-part, or reissues of patent applications and patents issuing
thereon (collectively, “Patents”), (ii) all trademarks, service marks, trade
names, service names, brand names, trade dress rights, logos, Internet domain
names and corporate names, together with all goodwill associated with any of the
foregoing, and all applications, registrations and renewals thereof,
(collectively, “Marks”), (iii) all copyrightable works, copyrights and
registrations and applications therefor, and works of authorship, together with
all translations, adaptations and derivations thereof (collectively,
“Copyrights”), (iv) all material advertising and promotional materials, (v) all
rights in trade secrets, know-how, confidential business information, user
lists, website statistics, formulas, recipes, designs and registration and
regulatory data and information (collectively, “Trade Secrets”), and (vi) all
Software and Technology of the Company.

 

“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.

 

“Knowledge of the Company” means the actual knowledge of the persons identified
on Schedule I hereto.

 

“Law” means any foreign, federal, state, or local law, statute, code, ordinance,
rule or regulation.

 

“Legal Proceeding” means any judicial, administrative or arbitral actions, suits
or proceedings (public or private) by or before a Governmental Body.

 

“Liability” means any debt, liability or obligation (whether direct or indirect,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due
or to become due) and including all costs and expenses relating thereto.

 

“License Agreement” means a license agreement, to be entered into by and among
the Purchaser, the Company and Seller on the Closing Date, in form and substance
reasonably acceptable to each of the parties thereto, and which agreement will
reflect, among other things, the terms set forth in the attached term sheet on
Exhibit A.

 

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude or transfer restriction.

 

3

--------------------------------------------------------------------------------

 


 

“Material Adverse Effect” means any event, condition, change, occurrence,
development or state of circumstances which has had or would reasonably be
expected to have a material adverse effect on (A) the business, condition
(financial or otherwise), results of operations, assets or liabilities or
business prospects of the Company or (B) the ability of the Company or Seller to
consummate the transactions contemplated by this Agreement; provided, that none
of the following shall be taken into account in determining whether a Material
Adverse Effect has occurred:

 

(i)                                     the effect of any change in financial,
economic, political or industry conditions in the United States or foreign
economies or securities or financial markets in general;

 

(ii)                                  the effect of any change that generally
affects the industry in which the Company operates;

 

(iii)                               the effect of any change in any Laws or
accounting rules or interpretation or enforcement thereof;

 

(iv)                              the effect of any change arising in connection
with (i) earthquakes, hostilities, acts of war, sabotage or terrorism or
military actions existing or underway as of the date hereof or any escalation or
material worsening thereof, or (ii) earthquakes, hostilities, acts of war,
sabotage or terrorism or military actions arising on or after the date hereof;

 

(v)                                 the effect of any change relating to the
announcement of, entry into, pendency of, actions required or contemplated by or
performance of obligations under, this Agreement and the transactions expressly
contemplated hereby or the identity of the parties to this Agreement, including
any termination of, reduction in or similar adverse impact on relationships,
contractual or otherwise, with any customers, suppliers, distributors, partners
or employees of the Company resulting therefrom;

 

(vi)                              the failure by the Company to meet internal or
third party projections or forecasts or any published revenue or earnings
projections for any period; provided, that this exception shall not prevent or
otherwise affect any determination that any event, condition, change,
occurrence, development or state of facts underlying such failure has or
resulted in, or contributed to, a Material Adverse Effect; or

 

(vii)                           actions taken by the Company or Seller at the
express request or direction of Purchaser;

 

but only in the case of the foregoing clauses (i) — (iv) to the extent such
changes do not have a materially disproportionate effect on the Company relative
to others in the industry in which the Company operates.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.

 

4

--------------------------------------------------------------------------------


 

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Company.

 

“Parent” means RDA Holding Co.

 

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.

 

“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance; (ii) statutory liens for current Taxes, assessments or other
governmental charges not yet delinquent or the amount or validity of which is
being contested in good faith by appropriate proceedings and for which reserves
are established on the Financial Statements in accordance with GAAP;
(iii) mechanics’, carriers’, workers’, repairers’ and similar Liens arising or
incurred in the Ordinary Course of Business; (iv) zoning, entitlement and other
land use and environmental regulations by any Governmental Body; (v) title of a
lessor under a capital or operating lease; and (vi) such other imperfections in
title, charges, easements, restrictions and encumbrances which would not result
in a Material Adverse Effect.

 

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

 

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
prior to the Closing Date.

 

“Reference Statement” means the reference statement attached hereto as Exhibit B
setting forth a calculation of Net Working Capital, applied with the same
accounting methods, practices, principles, policies and procedures, used in the
preparation of the Company’s Balance Sheet.

 

“Seller Group” means Parent and its Subsidiaries (other than the Company).

 

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise and
(iii) all documentation, including user manuals and other training documentation
related to any of the foregoing.

 

“Subsidiary” means, with respect to a Person, any other Person of which (i) a
majority of the outstanding voting securities are owned, directly or indirectly,
by such Person, or (ii) such Person is entitled, directly or indirectly, to
appoint a majority of the board of directors, board of managers, or comparable
governing body of such other Person.

 

“Tax” or “Taxes” means (i) all federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including all net income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp,

 

5

--------------------------------------------------------------------------------


 

occupation, property and estimated taxes, customs duties, fees, assessments and
charges of any kind whatsoever, and (ii) all interest, penalties, fines or
additions to tax imposed by any Taxing Authority in connection with any item
described in clause (i), whether disputed or not and including obligations to
indemnify or otherwise assume or succeed to the Tax liability of any other
Person.

 

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases or decreases Taxes paid or payable,
including an adjustment under Section 481 of the Code (or any similar provision
of non-United States federal Income Tax law) resulting from a change in
accounting method.

 

“Tax Proceeding” means any audit, examination, contest, litigation or other
proceeding with or against any Taxing Authority.

 

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement required to be filed with any Taxing Authority
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

 

“Taxing Authority” means any Governmental Body responsible for the
administration of any Tax.

 

“Technology” means, collectively, all information, designs, formulae, algorithms
(including search engine optimization algorithms), procedures, methods,
techniques, ideas, know-how, research and development, technical data, programs,
subroutines, tools, materials, specifications, processes, inventions (whether
patentable or unpatentable and whether or not reduced to practice), apparatus,
creations, improvements, works of authorship and other similar materials, and
all recordings, graphs, drawings, reports, analyses, and other writings, and
other tangible embodiments of the foregoing, in any form whether or not
specifically listed herein, and all related technology, that are used in,
incorporated in, embodied in, displayed by or relate to, or are used by the
Company.

 

“Transition Services Agreement” means a transition services agreement, to be
entered into by and among the Company and Seller on the Closing Date,
substantially in the form attached hereto as Exhibit C.

 

1.2                                 Terms Defined Elsewhere in this Agreement. 
For purposes of this Agreement, the following terms have meanings set forth in
the sections indicated:

 

 

Term

 

Section

 

 

 

338(h)(10) Election

 

9.14

Acquisition Proposal

 

8.15

Agreement

 

Recitals

Antitrust Laws

 

8.4(b)

Balance Sheet

 

5.6(a)

Balance Sheet Date

 

5.6(a)

Cap

 

11.5(a)

Closing

 

4.1

 

6

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Closing Date

 

4.1

Closing Net Amount

 

3.3(b)

Closing Statement

 

3.3(b)

Closing Working Capital

 

3.3(b)

Closing Working Neutral Amount

 

3.3(a)

Closing Working Neutral Deficiency

 

3.3(a)

Closing Working Neutral Excess

 

3.3(a)

COBRA

 

5.14(g)

Collar Amount

 

3.3(a)

Common Stock

 

5.4(a)

Company

 

Recitals

Company Benefit Plan

 

5.14(a)

Company Documents

 

5.2

Confidentiality Agreement

 

8.6

Continuing Employees

 

8.9(a)(i)

Copyrights

 

1.1 (in Intellectual Property definition)

Critical Representations

 

11.1(b)

Current Assets

 

3.3(a)

Current Liabilities

 

3.3(a)

De Minimis Amount

 

11.5(a)

Deductible

 

11.5(a)

Environmental Permits

 

5.17(a)

ERISA

 

5.14(a)

Estimated Closing Working Capital

 

3.3(a)

Estimated Working Capital Adjustment

 

3.3(a)

Final Working Capital

 

3.3(f)

Financial Statements

 

5.6(a)

Indemnification Claim

 

11.4(b)

Indemnified Party

 

11.4(b)

Indemnifying Party

 

11.4(b)

Independent Accountant

 

3.3(d)

Losses

 

10.2(a)

Lower Working Capital Collar

 

3.3(a)

Marks

 

1.1 (in Intellectual Property definition)

Material Contracts

 

5.13(a)

Negative Closing Adjustment Amount

 

3.3(b)

Negative Estimate Adjustment Amount

 

3.3(a)

Net Working Capital

 

3.3(b)

Parent Guaranty

 

8.17

Patents

 

1.1 (in Intellectual Property definition)

Personal Property Leases

 

5.11

PII

 

5.23(b)

Policies

 

5.19

Positive Closing Adjustment Amount

 

3.3(b)

 

7

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Positive Estimate Adjustment Amount

 

3.3(a)

Purchase Price

 

3.1

Purchaser

 

Recitals

Purchaser Documents

 

7.2

Purchaser Indemnified Parties

 

11.2(a)

Purchaser Plans

 

8.9(a)(ii)

Purchaser Tax Indemnitee

 

9.1

Real Property Leases

 

5.10

Released Claims

 

8.14

Released Parties

 

8.14

Securities Act

 

7.5

Seller

 

Recitals

Seller Documents

 

6.2

Seller Indemnified Parties

 

11.3(a)

Seller Indemnified Taxes

 

9.1

Seller Tax Indemnitee

 

9.2

Shares

 

Recitals

Subsequent Loss

 

9.5(c)

Termination Date

 

4.2(d)

Third Party Intellectual Property Rights

 

5.12(b)

Trade Secrets

 

1.1 (in Intellectual Property definition)

Transfer Taxes

 

9.12

Upper Working Capital Collar

 

3.3(a)

 

1.3                                 Other Definitional and Interpretive Matters.

 

(a)                                  Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation shall apply:

 

Calculation of Time Period.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded.  If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

 

Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.

 

Exhibits/Schedules.  The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement. 
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.  The parties hereto agree that the disclosure set forth in any
particular section or subsection of the Schedules shall be deemed to be an
exception to (or, as applicable, a disclosure for purposes of) (i) the
representations and warranties (or covenants, as applicable) that are set forth
in the corresponding section or subsection of this Agreement, and (ii) any other
representations and warranties (or covenants, as applicable) that are set forth
in this

 

8

--------------------------------------------------------------------------------


 

Agreement, but in the case of this clause (ii) only if the relevance of that
disclosure as an exception to (or a disclosure for purposes of) such other
representations and warranties (or covenants, as applicable) is reasonably
apparent on the face of such disclosure.  Disclosure of any item on any Schedule
shall not constitute an admission or indication that such item or matter is
material or would have a Material Adverse Effect.  No disclosure on a Schedule
relating to a possible breach or violation of any Contract, Law or Order shall
be construed as an admission or indication that a breach or violation exists or
has actually occurred.  Any capitalized terms used in any Schedule or
Exhibit but not otherwise defined therein shall be defined as set forth in this
Agreement.

 

Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

 

Headings.  The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.

 

Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

 

Including.  The word “including” or any variation thereof means (unless the
context of its usage otherwise requires) “including, without limitation” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.

 

Reflected On or Set Forth In.  An item arising with respect to a specific
representation or warranty shall be deemed to be “reflected on” or “set forth
in” a balance sheet or financial statements, to the extent any such phrase
appears in such representation or warranty, if (a) there is a reserve, accrual
or other similar item underlying a number on such balance sheet or financial
statements that clearly from the face of such statement relates to the subject
matter of such representation, (b) such item is otherwise specifically set forth
on the balance sheet or financial statements or (c) such item is included in the
determination of a number on the balance sheet or financial statements and is
specifically set forth in the notes thereto.

 

(b)                                 The parties hereto have participated jointly
in the negotiation and drafting of this Agreement and, in the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as jointly drafted by the parties hereto and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE II

 

SALE AND PURCHASE OF SHARES

 

2.1                                 Sale and Purchase of Shares.  Upon the terms
and subject to the conditions contained herein, on the Closing Date, Seller
agrees to sell to Purchaser, and Purchaser agrees to purchase from Seller, the
Shares of the Company.

 

ARTICLE III

 

PURCHASE PRICE

 

3.1                                 Purchase Price.  The aggregate consideration
for the Shares shall be an amount in cash equal to $175,000,000 (the “Purchase
Price”), subject to adjustment in accordance with Section 3.3.

 

3.2                                 Payment of Purchase Price.  On the Closing
Date, Purchaser shall pay the Purchase Price to Seller, which shall be paid by
wire transfer of immediately available United States funds into accounts
designated by Seller.

 

3.3                                 Purchase Price Adjustment.

 

(a)                                  At least three (3) Business Days prior to
the Closing Date, Seller shall cause to be prepared and delivered to Purchaser a
statement of Seller’s good faith estimate of (i) Net Working Capital (as defined
below) as of the end of business on the Closing Date (the “Estimated Closing
Working Capital”) and (ii) Estimated Working Capital Adjustment (as defined
below).  The calculation of Estimated Closing Working Capital and Estimated
Working Capital Adjustment (as defined below) shall be prepared by the Company
in accordance with the same accounting methods, practices and principles used in
the preparation of the Reference Statement.  If Estimated Closing Working
Capital is (i) greater than or equal to the Lower Working Capital Collar and
less than or equal to the Upper Working Capital Collar, then the Purchase Price
payable at Closing will be unchanged (“Closing Working Capital Neutral Amount”),
(ii) greater than the Upper Working Capital Collar, then the Purchase Price
payable at Closing will be increased by an amount equal to Estimated Closing
Working Capital minus the Upper Working Capital Collar (“Closing Working Capital
Excess”) and (iii) if the Estimated Closing Working Capital is less than the
Lower Working Capital Collar, then the Purchase Price payable at Closing will be
decreased by an amount equal to the Lower Working Capital Collar minus the
Estimated Closing Working Capital (“Closing Working Capital Deficiency”). 
“Estimated Working Capital Adjustment” means the change to Purchase Price
payable at Closing by an amount equal to either the Closing Working Capital
Neutral Amount, the Closing Working Capital Excess or the Closing Working
Capital Deficiency.  “Net Working Capital” means the Current Assets of the
Company less the Current Liabilities of the Company, determined as of the end of
business on the Closing Date, applied with the same accounting methods,
practices, principles, policies and procedures used in the preparation of the
Reference Statement.  “Current Assets” means accounts receivable, deposits and
prepaid expenses, but excluding deferred tax assets and receivables from any of
the Company’s Affiliates, directors, employees, officers or stockholders and any
of their Affiliates.  “Current Liabilities” means accounts payable, accrued

 

10

--------------------------------------------------------------------------------


 

Taxes (excluding Income Taxes) and accrued expenses, but excluding deferred tax
liabilities and payables to any of the Company’s Affiliates, directors,
employees, officers or stockholders and any of their Affiliates and the current
portion of long term Indebtedness.  “Lower Working Capital Collar” means
$5,000,000 if Closing occurs on or prior to February 29, 2012 and $3,000,000 if
Closing occurs after February 29, 2012.  “Upper Working Capital Collar” means
$10,000,000 if Closing occurs on or prior to February 29, 2012 and $8,000,000 if
Closing occurs after February 29, 2012.

 

(b)                                 As promptly as practicable, but no later
than sixty (60) days after the Closing Date, Purchaser shall cause to be
prepared and delivered to Seller a closing statement (the “Closing Statement”)
setting forth Purchaser’s calculation of (i) Net Working Capital (“Closing
Working Capital”) and (ii) the Closing Net Amount.

 

“Closing Net Amount” means the amount determined as follows:

 

(A) if Estimated Closing Working Capital is greater than or equal to the Lower
Working Capital Collar, but less than or equal to the Upper Working Capital
Collar, then: (1) if Final Working Capital is less than the Lower Working
Capital Collar, a negative number equal to the amount by which Final Working
Capital is less than the Lower Working Capital Collar; (2) if Final Working
Capital is greater than the Upper Working Capital Collar, a positive number
equal to the amount by which Final Working Capital exceeds the Upper Working
Capital Collar; or (3) if Final Working Capital is greater than or equal to the
Lower Working Capital Collar but less than or equal to the Upper Working Capital
Collar, zero;

 

(B) if Estimated Closing Working Capital is less than the Lower Working Capital
Collar, then: (1) if Final Working Capital is less than Estimated Closing
Working Capital, a negative number equal to the amount by which Final Working
Capital is less than Estimated Closing Working Capital; (2) if Final Working
Capital is equal to Estimated Closing Working Capital, zero; (3) if Final
Working Capital is greater than Estimated Closing Working Capital but less than
the Lower Working Capital Collar, a positive number equal to the amount by which
Final Working Capital exceeds Estimated Closing Working Capital; (4) if Final
Working Capital is greater than or equal to the Lower Working Capital Collar but
less than or equal to the Upper Working Capital Collar, a positive number equal
to the Closing Working Capital Deficiency; or (5) if Final Working Capital is
greater than the Upper Working Capital Collar, a positive number equal to the
sum of (i) the Closing Working Capital Deficiency plus (ii) the amount by which
Final Working Capital exceeds the Upper Working Capital Collar; and

 

(C)                                if Estimated Closing Working Capital is
greater than the Upper Working Capital Collar, then: (1) if Final Working
Capital is greater than Estimated Closing Working Capital, a positive number
equal to the amount by which Final Working Capital exceeds Estimated Closing
Working Capital; (2) if Final Working Capital is equal to Estimated Closing
Working Capital, zero; (3) if Final Working Capital is less than Estimated
Closing Working Capital but greater than the Upper Working Capital Collar, a
negative number equal to the amount by which Final Working Capital is less than
Estimated Closing Working Capital; (4) if Final Working Capital is less than or
equal to the Upper Working Capital Collar but greater than or equal to the Lower
Working Capital Collar, a negative number equal to the Closing Working Capital
Excess; or (5) if Final Working Capital is less than the Lower Working Capital
Collar, a negative number equal

 

11

--------------------------------------------------------------------------------


 

to the sum of (i) the Closing Working Capital Excess plus (ii) the amount by
which Final Working Capital is less than the Lower Working Capital Collar.

 

(c)                                  If Seller disagrees with Purchaser’s
calculation of Closing Working Capital or Closing Net Amount delivered pursuant
to Section 3.3(b), Seller may, within ten (10) days after delivery of the
Closing Statement, deliver a notice to Purchaser stating that Seller disagrees
with such calculation and specifying in reasonable detail those items or amounts
as to which Seller disagrees and the basis therefore.

 

(d)                                 If a notice of disagreement shall be duly
delivered pursuant to Section 3.3(c), Seller and Purchaser shall, during the ten
(10) days following such delivery, use their commercially reasonable efforts to
reach agreement on the disputed items or amounts in order to determine, as may
be required, the amount of Closing Working Capital and Closing Net Amount.  If
during such period, Seller and Purchaser are unable to reach such agreement,
they shall promptly thereafter cause a nationally recognized independent
accounting firm mutually agreeable to Purchaser and Seller, as the case may be
(the “Independent Accountant”), to review this Agreement and the disputed items
or amounts for the purpose of calculating Closing Working Capital.  Each of
Purchaser and Seller agrees that it shall not engage, or agree to engage, the
Independent Accountant to perform any services other than as the Independent
Accountant pursuant hereto until the Closing Statement, Final Working Capital
and Closing Net Amount have been finally determined pursuant to this
Section 3.3.  Each party agrees to execute, if requested by the Independent
Accountant, a reasonable engagement letter.  Purchaser and Seller shall
cooperate with the Independent Accountant and promptly provide all documents and
information requested by the Independent Accountant.  In making its calculation
of Closing Working Capital and Closing Net Amount, the Independent Accountant
shall consider only those items or amounts in the Closing Statement and
Purchaser’s calculation of Closing Working Capital and Closing Net Amount as to
which Seller has disagreed in its notice of disagreement duly delivered pursuant
to Section 3.3(c).  The Independent Accountant shall deliver to Seller and
Purchaser, as promptly as practicable (but in any case no later than twenty (20)
days from the date of engagement of the Independent Accountant), a report
setting forth such calculation.  Such report shall be final and binding upon
Seller and Purchaser, shall be deemed a final arbitration award that is binding
on Purchaser and Seller, and neither Purchaser nor Seller shall seek further
recourse to courts or other tribunals, other than to enforce such report. 
Judgment may be entered to enforce such report in any court of competent
jurisdiction.  The Independent Accountant will determine the allocation of the
cost of the Independent Accountant’s review and report based on the inverse of
the percentage its determination (before such allocation) bears to the total
amount of the total items in dispute as originally submitted to the Independent
Accountant.  For example, should the items in dispute total an amount equal to
$1,000 and the Independent Accountant awards $600 in favor of Seller’s position,
60% of the costs of the Independent Accountant’s review would be borne by
Purchaser and 40% of the costs of the Independent Accountant’s review would be
borne by Seller.

 

(e)                                  Seller, Purchaser and the Company shall,
and shall cause their respective representatives to, cooperate and assist in the
preparation of the Closing Statement and the calculation of Closing Working
Capital and Closing Net Amount and in the conduct of the review referred to in
this Section 3.3, including the making available to the extent necessary of
books, records, work papers and personnel.

 

12

--------------------------------------------------------------------------------


 

(f)                                    If the Closing Net Amount is positive,
then (A) Purchaser shall promptly (but in no event less than five (5) Business
Days after Final Working Capital has been determined) pay to Seller the Closing
Net Amount by wire transfer of immediately available funds to an account
designated by Seller.  If the Closing Net Amount is negative, then (A) Seller
shall promptly (but in no event less than five (5) Business Days after Final
Working Capital has been determined) pay to Purchaser the Closing Net Amount by
wire transfer of immediately available funds to an account designated by
Seller.  “Final Working Capital” means Closing Working Capital (i) as shown in
Purchaser’s calculation delivered pursuant to Section 3.3(b) if no notice of
disagreement with respect thereto is duly delivered pursuant to Section 3.3(c);
or (ii) if such a notice of disagreement is delivered, (A) as agreed by Seller
and Purchaser pursuant to Section 3.3(d) or (B) in the absence of such
agreement, as shown in the Independent Accountant’s calculation delivered
pursuant to Section 3.3(d); provided, however, that in no event shall Final
Working Capital be more than Purchaser’s calculation of Closing Working Capital
delivered pursuant to Section 3.3(b) or less than Seller’s calculation of
Closing Working Capital delivered pursuant to Section 3.3(c).

 

(g)                                 Any payment pursuant to Section 3.3(f) shall
be made at a mutually convenient time and place, within five (5) Business Days
after Final Working Capital has been determined, by wire transfer by Purchaser
or Seller, as the case may be, of immediately available funds to the account of
such other party as may be designated in writing by such other party.  The
amount of any payment to be made pursuant to this Section 3.3 shall bear
interest from and including the Closing Date to but excluding the date of
payment at a rate per annum equal to the rate of interest published from time to
time by The Wall Street Journal, Eastern Edition, as the “prime rate” at large
U.S. money center banks during the period from the Closing Date to the date of
payment.  Such interest shall be payable at the same time as the payment to
which it relates and shall be calculated daily on the basis of a year of 365
days and the actual number of days elapsed.

 

ARTICLE IV

 

CLOSING AND TERMINATION

 

4.1                                 Closing Date.  Unless this Agreement shall
have been terminated pursuant to Section 4.2, and subject to the satisfaction
(or to the extent permitted, the waiver) of the conditions set forth in
Article X, the closing of the sale and purchase of the Shares provided for in
Section 2.1 hereof (the “Closing”) shall take place at the offices of Weil,
Gotshal & Manges LLP located at 767 Fifth Avenue, New York, NY 10153-0199 (or at
such other place as the parties may designate in writing) at 10:00 a.m. (New
York City time) on a date to be specified by the parties (the “Closing Date”),
which date shall be no later than the third Business Day after the satisfaction
or waiver of the conditions set forth in Article X (excluding conditions that,
by their terms, cannot be satisfied until the Closing, but the Closing shall be
subject to the satisfaction or waiver of those conditions), unless another time,
date or place is agreed to in writing by the parties hereto.

 

4.2                                 Termination of Agreement.  This Agreement
may be terminated at any time prior to the Closing only:

 

13

--------------------------------------------------------------------------------

 


 

(a)                                  by mutual written consent of Seller, the
Company and Purchaser;

 

(b)                                 by Purchaser, if Seller or the Company is in
material breach of any representation, warranty, covenant or agreement contained
in this Agreement or if any representation or warranty of Seller or the Company
shall have become untrue, in either case, such that the conditions set forth in
Sections 10.1(a) and 10.1(b) would not be satisfied and such breach is incapable
of being cured or, if capable of being cured, shall not have been cured within
ten (10) Business Days following receipt by Seller and the Company of notice of
such breach from Purchaser;

 

(c)                                  by Seller or the Company, if Purchaser is
in material breach of any representation, warranty, covenant or agreement
contained in this Agreement or if any representation or warranty of Purchaser
shall have become untrue in either case such that the conditions set forth in
Sections 10.2(a) and 10.2(b) would not be satisfied and such breach is incapable
of being cured or, if capable of being cured, shall not have been cured within
ten (10) Business Days following receipt by Purchaser of notice of such breach
from Seller and/or the Company;

 

(d)                                 by Purchaser, Seller or the Company at any
time on or after May 15, 2012 (the “Termination Date”), if the Closing of the
transactions contemplated by this Agreement shall not have occurred by the close
of business on such date; provided, that the terminating party is not in
material default of any of its obligations hereunder that has been the cause of,
or resulted in, the failure of the Closing to occur on or before the Termination
Date.

 

(e)                                  by Purchaser, Seller or the Company, if
there shall be in effect a final nonappealable Order of a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby; provided, that the right
to terminate this Agreement under this Section 4.2(e) shall not be available to
a terminating party if such Order was primarily due to the failure of such party
to perform any of its obligations under this Agreement.

 

4.3                                 Procedure Upon Termination.  In the event of
termination and abandonment by Purchaser, Seller or the Company, or by all
parties, pursuant to Section 4.2 hereof, written notice thereof shall forthwith
be given to the other party or parties, and this Agreement shall terminate, and
the purchase of the Shares hereunder shall be abandoned, without further action
by Purchaser, Seller or the Company.

 

4.4                                 Effect of Termination.  In the event that
this Agreement is validly terminated in accordance with Section 4.2 and 4.3,
then each of the parties shall be relieved of their duties and obligations
arising under this Agreement after the date of such termination and such
termination shall be without liability to Purchaser, Seller or the Company
(other than this Section 4.4, Section 8.6 (Confidentiality) and Article XII
(Miscellaneous) hereof which shall survive the termination of this Agreement);
provided, that no such termination shall relieve any party hereto from liability
for a breach of any of its covenants or agreements or willful breach of its
representations and warranties contained in this Agreement prior to the date of
termination.  The damages recoverable by the non-breaching party shall include
all attorneys’ fees reasonably incurred by such party in connection with the
transactions contemplated hereby.

 

14

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Purchaser that:

 

5.1                                 Organization and Good Standing.

 

(a)                                  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Washington and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business in all material respects as
now conducted.  The Company is duly qualified or authorized to do business and
is in good standing under the laws of each jurisdiction in which it owns or
leases real property and each other jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification or
authorization, except where the failure to be so qualified, authorized or in
good standing would not have a Material Adverse Effect.

 

(b)                                 The Company has delivered or made available
to Purchaser true and complete copies of the certificate of incorporation and
by-laws or comparable organizational documents of the Company as amended and in
effect on the date hereof.

 

5.2                                 Authorization of Agreement.  The Company has
all requisite power and authority to execute and deliver this Agreement and each
other agreement, document, or instrument or certificate contemplated by this
Agreement or to be executed by the Company in connection with the consummation
of the transactions contemplated by this Agreement (the “Company Documents”),
and to consummate the transactions contemplated hereby.  The execution and
delivery of this Agreement and the Company Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of the Company.  This Agreement has been,
and each of the Company Documents will be at or prior to the Closing, duly and
validly executed and delivered by the Company and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes the legal, valid and binding obligations of the
Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

5.3                                 Conflicts; Consents of Third Parties.

 

(a)                                  Except as set forth on Schedule 5.3(a),
neither the execution, delivery or performance by the Company of this Agreement
or the Company Documents, the consummation of the transactions contemplated
hereby or thereby, or compliance by the Company with any of the provisions
hereof or thereof will conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination or cancellation under, any provision of (i) the certificate
of incorporation and by-laws or comparable organizational documents of the
Company, (ii) any Contract or Permit to which the

 

15

--------------------------------------------------------------------------------


 

Company is a party or by which any of the properties or assets of the Company
are bound, (iii) any Order applicable to the Company or by which any of the
properties or assets of the Company are bound, or (iv) any applicable Law, other
than, in the case of clauses (ii) and (iii), such conflicts, violations,
defaults, terminations or cancellations that are not individually or in the
aggregate, material to the Company.

 

(b)                                 Except as set forth on Schedule 5.3(b), no
consent, waiver, approval, Order, Permit or authorization of, or declaration or
filing with, or notification to, any Person or Governmental Body is required on
the part of the Company in connection with the execution and delivery of this
Agreement or the Company Documents or the compliance by the Company with any of
the provisions hereof or thereof, or the consummation of the transactions
contemplated hereby or thereby, except for compliance with the applicable
requirements of the HSR Act and such other consents, waivers, approvals, Orders,
Permits or authorizations that are not material to the Company.

 

5.4                                 Capitalization.

 

(a)                                  The authorized capital stock of the Company
consists of 100 shares of common stock, no par value (the “Common Stock”).  As
of the date hereof, there are ten (10) shares of Common Stock issued and
outstanding and no shares of Common Stock are held by the Company as treasury
stock.  All of the issued and outstanding shares of Common Stock were duly
authorized for issuance and are validly issued, fully paid and non-assessable.

 

(b)                                 Except as set forth on Schedule 5.4(b),
there is no existing option, warrant, call, right, or Contract of any character
to which the Company is a party requiring, and there are no securities of the
Company outstanding which upon conversion or exchange would require, the
issuance, of any shares of capital stock of the Company or other securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase shares of capital stock of the Company.  The Company is not a party to
any voting trust or other Contract with respect to the voting, redemption, sale,
transfer or other disposition of the Common Stock of the Company.

 

5.5                                 Subsidiaries.  The Company does not have any
wholly or partially owned Subsidiaries.  The Company does not, directly or
indirectly, own, hold or control any interest in any person (whether of record,
beneficially, or equitably).  The Company is not a direct or indirect
participant in any joint venture, partnership, co-development, cost-sharing or
other similar arrangement.

 

5.6                                 Financial Statements.

 

(a)                                  The Company has made available to Purchaser
copies of the unaudited: (i) asset and liabilities statement of the Company (the
“Balance Sheet”) as of  the twelve (12) months ending December 31, 2011, the
“Balance Sheet Date”) and the related profit and loss, changes in stockholders’
equity and cash flow statements for the twelve month period then ended and (ii)
asset and liabilities statement of the Company for the calendar years ended
2008, 2009 and 2010 and the related profit and loss, changes in stockholders’
equity and cash flow statements for the calendar years then ended (together with
the Balance Sheet, the “Financial Statements”).

 

16

--------------------------------------------------------------------------------


 

(b)                                 The Financial Statements present fairly, in
all material respects, the consolidated financial position and results of
operations of the Company as of the dates and for the periods specified
therein.  The Financial Statements conform in all material respects with GAAP,
except with respect to the reporting, or absence thereof, of intercompany
transactions and related notes and schedules.

 

5.7                                 No Undisclosed Liabilities.  The Company
does not have any Liabilities that are required to be reflected on a balance
sheet prepared in accordance with GAAP or in the notes thereto or any
“off-balance sheet arrangements” that would be required to be disclosed under
Item 303(a)(4) of Regulation S-K promulgated under the Securities Act, except
for Liabilities (i) specifically disclosed, reflected or reserved against on the
Balance Sheet, (ii) incurred in connection with the transactions contemplated by
this Agreement, (iii) incurred in the Ordinary Course of Business since the
Balance Sheet Date (none of which arises out of any breach of contract,
warranty, tort, infringement or violation of law) and (iv) that individually, or
in the aggregate, are immaterial to the Company.

 

5.8                                 Absence of Certain Developments.  Except as
contemplated by this Agreement or as set forth on Schedule 5.8, since the
Balance Sheet Date (i) the Company has conducted its business only in the
Ordinary Course of Business and (ii) there has not been any event, change,
occurrence or circumstance that has had a Material Adverse Effect.

 

5.9                                 Taxes.  Except as set forth on Schedule 5.9,
all Income Tax Returns and all other material Tax Returns and reports required
to be filed with respect to the Company have been timely filed, all such Tax
Returns were true, correct and complete in all material respects, all material
Taxes required to be paid by or with respect to the Company (whether or not
shown on a Tax Return) have either been paid or are reflected on the Financial
Statements in accordance with GAAP and all material Taxes required to be
withheld by the Company have been withheld and paid over to the proper Taxing
Authority.  Except as set forth on Schedule 5.9, as of the date hereof, (i) no
Tax Return of the Company is under current examination by any Taxing Authority,
(ii) there have been no audits of income Tax Returns of the Company for taxable
years ending after April 20, 2006 and (iii) there are no deficiencies for any
material amount of Taxes assessed against the Company that have not been fully
paid, reflected on the Financial Statements in accordance with GAAP or otherwise
satisfied or withdrawn.  No written claim has been made by a Taxing Authority
for a taxable year ending after April 20, 2006 in a jurisdiction in which the
Company does not file Tax Returns that the Company is or may be subject to
taxation by that jurisdiction.  The Company has not, within the past two (2)
years, distributed the stock of another Person, or had its stock distributed by
another Person, in a transaction that was purported or intended to be governed,
in whole or in part, by Section 355 or Section 361 of the Code.  The Company is
not, and has not been, a party to any “listed transaction” as defined in Section
6707A(c)(2) of the Code and Treasury Regulations Section 1.6011-4(b)(2).  Except
as set forth on Schedule 5.9, as of the date hereof, the Company has not waived
any statute of limitations in respect of Taxes or agreed to any extension of
time with respect to a Tax assessment or deficiency which waiver or extension
remains in effect.  The Company will not be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any:
(i) change in method of accounting for a taxable period ending on or prior to
the Closing Date, (ii) “closing agreement” as described in Section 7121 of the
Code (or any similar provision of non-United

 

17

--------------------------------------------------------------------------------


 

States federal Income Tax law) executed on or prior to the Closing Date, (iii)
intercompany transactions or excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any similar provision of
non-United States federal Income Tax law), (iv) installment sale or open
transaction disposition made on or prior to the Closing Date, (v) prepaid amount
received on or prior to the Closing Date, or (vi) election under Section 108(i)
of the Code.

 

5.10                           Real Property.  The Company does not own any real
property.  Schedule 5.10 sets forth a complete list of all leases of real
property by the Company involving monthly payments in excess of $5,000
(individually, a “Real Property Lease” and collectively, the “Real Property
Leases”) as lessee or lessor.  The Company has not received any written notice
of any default or event that with notice or lapse of time, or both, would
constitute a material default by the Company under any of the Real Property
Leases and to the Knowledge of the Company it is not in material default under
such Real Property Leases and there does not exist any event that with notice or
lapse of time, or both, would constitute a material default by the Company under
any of the Real Property Leases.  To the Knowledge of the Company, no other
party is in default thereof, and no party to the Real Property Leases has
exercised any termination rights with respect thereto.  Notwithstanding the
foregoing, the Company has good and marketable title to all leasehold
improvements with respect to any Real Property Lease, except as would not be
material to the Company.

 

5.11                           Tangible Personal Property.  Except as set forth
on Schedule 5.11(a), the Company has valid title to all of its personal
property, and such personal property is not subject to any Lien except as set
forth on Schedule 5.11(a).  Schedule 5.11(b) sets forth all material leases for
personal property leased by the Company (“Personal Property Leases”).  To the
Knowledge of the Company, the Company has not received any written notice of any
default or any event that with notice or lapse of time, or both, would
constitute a default, by the Company under any of the Personal Property Leases
and to the Knowledge of the Company it is not in material default under such
Personal Property Leases and there does not exist any event that with notice or
lapse of time, or both, would constitute a material default by the Company under
any of the Personal Property Leases.  To the Knowledge of the Company, no other
party is in default thereof, and no party to the Personal Property Leases has
exercised any termination rights with respect thereto.  The Company has good and
marketable title to (or with respect to leased properties and assets, valid
leaseholder interests in) all properties and assets, real and personal, used in
or necessary to the business of the Company, except as would not be material to
the Company.  All material (individually or in the aggregate) plant, property
and equipment of the Company that are used in the operations of its business are
in good operating condition and repair.

 

5.12                           Intellectual Property.

 

(a)                                  Schedule 5.12(a) sets forth all of the
registered Intellectual Property and material unregistered Marks owned by the
Company and all applications for registration of Intellectual Property owned by
the Company.  Except as set forth on Schedule 5.12(b), the Company owns or has
valid licenses to use all material Intellectual Property used in the business as
currently conducted by the Company.  The Company has not exclusively licensed or
authorized any other party or entity to exclusively use any of the material
Intellectual Property used by the Company.  Except as set forth on Schedule
5.12(c), to the Knowledge of the

 

18

--------------------------------------------------------------------------------


 

Company, (i) the material Intellectual Property used by the Company is not the
subject of any challenge received by the Company in writing, (ii) the Company
has not received any written notice of any default or any event that with notice
or lapse of time, or both, would constitute a default under any material
Intellectual Property license to which the Company is a party or by which it is
bound and (iii) no third party is infringing on any of the material registered
Intellectual Property owned by the Company.

 

(b)                                 Except as set forth on Schedule 5.12(b), to
the Knowledge of the Company, (i) there is no unauthorized use, disclosure,
infringement, violation or misappropriation of any material Intellectual
Property or violation of any material non-competition agreements by any
third-party, and (ii) there is no unauthorized use, disclosure, infringement,
violation or misappropriation of any intellectual property rights of any third
party (“Third Party Intellectual Property Rights”) by the Company.

 

(c)                                  To the Knowledge of the Company, the
Company is not, nor will it be as a result of the execution and delivery of this
Agreement or the performance of its obligations under this Agreement, in breach
of any material license, sublicense or other agreement, to which the Company is
a party relating to the Intellectual Property or Third Party Intellectual
Property Rights.  To the Knowledge of the Company, no third-party is in breach
of any material license, sublicense or other agreement (as to which the Company
is a party) relating to Intellectual Property or Third Party Intellectual
Property rights.

 

(d)                                 All material issued patents and registered
trademarks, trade names, service marks, and copyrights owned by the Company are
valid, subsisting, and in full force and effect.  The Company (i) is not a party
to any legal proceeding, nor to the Knowledge of the Company is any such legal
proceeding threatened in writing, which involves a claim of misuse, unauthorized
disclosure, infringement, violation or misappropriation by the Company of any
Third Party Intellectual Property Right; and (ii) has no Knowledge that the
development, manufacturing, use, marketing, distribution, licensing or sale of
its products and services discloses without authorization, infringes, violates
or misappropriates any material Third Party Intellectual Property Right.

 

(e)                                  To the Knowledge of the Company, no
consultants or employees of the Company who contributed to conception, reduction
to practice, creation or development of material Intellectual Property in the
course of providing services to the Company has any right, title or interest in
any material Intellectual Property of the Company.

 

(f)                                    The Company has taken reasonable steps in
accordance with normal industry practice in the industry in which it conducts
its business to maintain the confidentiality of its trade secrets and other
confidential information.

 

(g)                                 To the Knowledge of the Company, the
Software developed by the Company does not contain, any Disabling Device
including, but not limited to, any limitations that are triggered by:  (a)
software being used or copied a certain number of times, or after the lapse of a
certain period of time; (b) software being installed on or moved to a central
processing unit or system that has a serial number, model number or other
identification different from the central processing unit or system on which the
software was originally installed; or (c) the

 

19

--------------------------------------------------------------------------------


 

occurrence or lapse of any similar triggering factor or event.  “Disabling
Device” means any virus, worm, trap door, back door, timer, clock, counter,
Trojan horse or other limiting routine, instruction or design that would erase
data or programming or otherwise cause systems to become inoperable or incapable
of being used in the full manner for which it was designed and created.

 

(h)                                 The Company has not delivered, licensed or
made available, and has no duty or obligation (whether present, contingent, or
otherwise) to deliver, license or make available, the source code for any
Software developed for the Company to any Person who is not, as of the date of
this Agreement, an employee of the Company, and no Software material to the
Business is subject to the terms of any “open source” or other similar license
that provides for any source of such software to be disclosed, licensed,
publicly distributed or dedicated to the public.

 

5.13                           Material Contracts.

 

(a)                                  Schedule 5.13(a) sets forth all of the
following Contracts to which the Company is a party or by which it is bound
(collectively, the “Material Contracts”):

 

(i)                                     Contracts with Parent, Seller or any
current officer, director or employee of the Parent, Seller or the Company;

 

(ii)                                  Contracts under which the Company is or
will after the Closing be restricted from competing in any line of business or
with any Person in any geographical area or soliciting or hiring any person;

 

(iii)                               any joint venture or partnership Contract;

 

(iv)                              Contracts for the sale of any of the assets of
the Company other than in the Ordinary Course of Business, for consideration in
excess of $50,000;

 

(v)                                 Contracts relating to any acquisition to be
made by the Company of any operating business or the capital stock of any other
Person, in each case for consideration in excess of $100,000;

 

(vi)                              Contracts relating to the incurrence of
Indebtedness, or the making of any loans, in each case involving amounts in
excess of $100,000;

 

(vii)                           Contracts providing for severance, retention,
change in control or other similar payments;

 

(viii)                        Contracts which involve the expenditure of more
than $100,000 in the aggregate or require performance by any party more than one
year from the date hereof that, in either case, are not terminable by the
Company without penalty on notice of 180 days’ or less, except for purchase
orders issued in the Ordinary Course of Business;

 

20

--------------------------------------------------------------------------------


 

(ix)                                any advertising sales representative
agreements providing for third parties to receive commissions upon sales by the
Company;

 

(x)                                   any contract regarding the development,
ownership or use of material Intellectual Property (including material licenses
to or from third parties, but other than commercial off the shelf software, as
the terms is commonly understood);

 

(xi)                                Website hosting agreements and co-location
facility agreements with any third party;

 

(xii)                             any Contract under which real time user
updates and other social media communications, end user profiles and other data
information is supplied or otherwise made available to the Company; and

 

(xiii)                          any Agreement, the consequences of default or
termination of which could cause a Material Adverse Effect.

 

(b)                                 Except as set forth on Schedule 5.13(b), the
Company has not received any written notice of any material default or event
that with notice or lapse of time, or both, would constitute a material default
by the Company or any other party under any Material Contract.  As of the date
hereof, each of the Material Contracts is in full force and effect, and there
exists no default or event of default or event, occurrence, condition or act,
with respect to the Company or to the Knowledge of the Company with respect to
the other contracting party, which, with the giving of notice, the lapse of the
time or the happening of any other event or condition, would become a material
default or event of default under any Material Contract.  True, correct and
complete copies of all Material Contracts have been delivered or made available
to the Purchaser.

 

(c)                                  With respect to the fifteen (15) largest
advertisers of the Company, as measured by the dollar amount of ad purchases
therefrom for cash for the fiscal year ended December 31, 2011 (the “Material
Advertisers”), the Company is not involved in any material claim, dispute or
controversy with any such Material Advertiser.

 

5.14                           Employee Benefits Plans; Employee Matters.

 

(a)                                  Schedule 5.14(a) lists each “employee
benefit plan” (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) and any other material employee plan
or agreement maintained or contributed to by the Company or the Seller Group for
the benefit of employees of the Company (each, a “Company Benefit Plan”).  The
Company has made available to Purchaser correct and complete copies of each
Company Benefit Plan and, to the extent applicable, (i) the most recent annual
reports on Form 5500 required to be filed with the IRS with respect to each
Company Benefit Plan, (ii) the most recent summary plan description for each
Company Benefit Plan, and (iii) the most recent IRS determination letter for
each Company Benefit Plan.  Schedule 5.14(a) identifies each Company Benefit
Plan that is sponsored or administered by the Company, or that is exclusive to
employees of the Company (with no other employees of the Seller Group eligible
to participate), each such Company Benefit Plan referred to herein as an
“Assumed Plan.”  Each Company Assumed Plan has been administered in all material
respects in accordance with its terms.  All

 

21

--------------------------------------------------------------------------------

 


 

Company Assumed Plans are in material compliance with the applicable provisions
of ERISA, the Code and all other applicable Laws, except for any noncompliance
that would not have a Material Adverse Effect.

 

(b)                                 Except as set forth in Schedule 5.14(b), no
Company Assumed Plans are “employee pension benefit plans” (as defined in
Section 3(2) of ERISA).  Each Company Assumed Plan that is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that such Company Assumed Plan
is qualified under section 401(a) of the Code and the trust related thereto is
exempt from federal income taxes under section 501(a) of the Code.  No such
determination letter has been revoked and revocation has not been threatened. 
No such Company Assumed Plan has been amended or operated since the date of its
most recent determination letter in any respect, and no act or omission has
occurred, that would adversely affect its qualification.

 

(c)                                  All contributions, premiums and benefit
payments under or in connection with the Company Assumed Plans that are required
to have been made as of the date hereof in accordance with the terms of the
Company Assumed Plans have been timely made or have been reflected on the most
recent Balance Sheet.

 

(d)                                 Except as set forth on Schedule 5.14(d),
neither the Company nor any ERISA Affiliate has made any written representation
or promise of any bonus or performance payment to any employee, officer or
director of the Company.

 

(e)                                  Except as set forth on Schedule 5.14(e),
neither the Company nor any ERISA Affiliate is a party to, or in the last six
(6) years has made any contribution to, or otherwise incurred any obligation
under, (i) any “multiemployer plan” as defined in Section 3(37) of ERISA, (ii) a
“defined benefit plan” as defined in Section 3(35) of ERISA, or (iii) any other
plan which was ever subject to Section 412 of the Code or Title IV of ERISA.

 

(f)                                    (i) None of the Company Benefit Plans
promises or provides retiree medical or other retiree welfare benefits to any
employee of the Company; (ii) neither the Company nor any officer of the Company
has been party to any non-exempt “prohibited transaction,” as such term is
defined in Section 406 of ERISA and Section 4975 of the Code, with respect to
any Company Benefit Plan; (iii) neither the Company nor any ERISA Affiliate is
subject to any liability or penalty under Sections 4976 through 4980 of the Code
or Title I of ERISA with respect to any of the Assumed Plans; (iv) with respect
to each Assumed Plan, no “reportable event” within the meaning of Section 4043
of ERISA (excluding any such event for which the thirty (30) day notice
requirement has been waived under the regulations to Section 4043 of ERISA) nor
any event described in Section 4062, 4063 or 4041 or ERISA has occurred; (v) the
Company has not incurred, and does not expect to incur any liability under Title
IV of ERISA or Section 412 of the Code with respect to any Company Benefit Plan
or any other benefit plan of the Company or any ERISA Affiliate; and (vi) except
as set forth on Schedule 5.14(f), each Assumed Plan can be amended, terminated
or otherwise discontinued after the Closing in accordance with its terms,
without liability to the Purchaser (other than ordinary administrative expenses
typically incurred in a termination event and contributions made though the date
of termination).  The Company has prepared in good faith and timely filed all
requisite governmental reports, filings and registrations (which were true and
correct in all material

 

22

--------------------------------------------------------------------------------


 

respects as of the date filed) and has properly and timely filed and distributed
or posted all notices and reports to employees required to be filed, distributed
or posted with respect to each Assumed Plan, except, in each case, for
noncompliance for which the Company could not be reasonably expected to have a
material liability.  No suit, administrative proceeding, action or other
litigation is pending, or to the Knowledge of the Company is threatened, against
or with respect to any Assumed Plan, including any audit or inquiry by the IRS,
the United States Department of Labor or any other Governmental Entity.

 

(g)                                 With respect to each Company Benefit Plan,
the Company and the Seller Group have complied with (i) the applicable health
care continuation and notice provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and the regulations thereunder, (ii) the
applicable requirements of the Family and Medical Leave Act of 1993 and the
regulations thereunder, and (iii) the applicable requirements of the Health
Insurance Portability and Accountability Act of 1996, as amended, and the
regulations thereunder, except, in each case, for noncompliance for which the
Company could not be reasonably expected to have a material liability.

 

(h)                                 There has been no amendment to, written
interpretation or announcement (whether or not written) by the Company relating
to, or change in participation or coverage under, any Assumed Plan which would
materially increase the expense of maintaining such Assumed Plan above the level
of expense incurred with respect to that Assumed Plan for the most recent fiscal
year included in the Financial Statements.

 

(i)                                     To the Knowledge of the Company, no
condition exists as a result of which the Company would have any liability,
whether absolute or contingent, including any obligations under the Company
Benefit Plans, with respect to any misclassification of a person performing
services for the Company as an independent contractor rather than as an
employee.

 

(j)                                     Each Company Benefit Plan that is a
nonqualified deferred compensation plan (as defined under Section 409A of the
Code) has been operated in full compliance with Section 409A of the Code and the
final regulations promulgated thereunder with respect to employees of the
Company.  No such nonqualified deferred compensation plan contains a provision
that violates, or could give rise to a violation of, Section 409A of the Code
with respect to employees of the Company.  The Company and the Seller Group have
fully complied with all withholding and reporting obligations imposed under
Section 409A of the Code with respect to each Company employee participating in
any such nonqualified deferred compensation plan.  The Company has no actual or
potential liability with respect to any gross-up, make-whole, or other similar
additional payment with respect to taxes, interest or penalties imposed under
Section 409A of the Code.

 

(k)                                  Schedule 5.14(k) lists:  (i) (x) all
current employees of the Company, their respective work location, title, date of
hire and current rate of base compensation, and (y) each person who has either
accepted, has an outstanding offer, or whom the Company proposes to offer
employment and such person’s prospective or proposed date of hire, title and
rate of base compensation; (ii) each employment agreement or arrangement to
which the Company is a party and which is not terminable “at will” or upon such
notice as results by Law from the termination of employment of an employee
without agreement as to notice or severance by the Company;

 

23

--------------------------------------------------------------------------------


 

and (iii) the names of each employee of the Company who is subject to a
non-competition, non-solicitation or similar agreement.  True and correct copies
of agreements for (ii) and (iii) above have been provided to the Purchaser.  The
Company is in compliance in all material respects with all currently applicable
laws and regulations respecting employment, discrimination in employment, terms
and conditions of employment, wages, hours and occupational safety and health
and employment practices.  There are no unfair labor practice charges or
complaints pending or to the Knowledge of the Company, threatened on behalf of
an employee or group of employees of the Company.  The Company has withheld all
amounts required by law or by agreement to be withheld from the wages, salaries,
and other payments to employees; and is not liable for any arrears of wages or
any taxes or any penalty for failure to comply with any of the foregoing.  The
Company is not liable for any payment to any trust or other fund or to any
governmental or administrative authority with respect to unemployment
compensation benefits or social security (other than routine payments to be made
in the Ordinary Course or as required by applicable Law).  Except as set forth
on Schedule 5.14(k), there are no disputes pending or, to the Knowledge of the
Company, threatened, between the Company and any current or former employees,
which controversies have or could reasonably be expected to result in a Legal
Proceeding or arbitration.  The Company is not a party to any collective
bargaining agreement or other labor unions contract nor to the Knowledge of the
Company are there of any activities or proceedings of any labor union to
organize any such employees.  Except as set forth on Schedule 5.14(k), to the
Knowledge of the Company, no employees of the Company are in violation of any
term of any employment contract, patent disclosure agreement, noncompetition
agreement, or any restrictive covenant to a former employer relating to the
right of any such employee to be employed by the Company because of the nature
of the business conducted or presently proposed to be conducted by the Company
or to the use of trade secrets or proprietary information of others.  Except as
set forth on Schedule 5.14(k), no employees of the Company have given notice to
the Company, nor to the Knowledge of the Company does any such employee intend
to terminate his or her employment with the Company.  The Company is not a party
to any Contract that shall result in the payment by, or creation of any
commitment or obligation (absolute or contingent) to pay on behalf of the
Company any severance, termination, or other similar payments to any employee
following termination of employment or otherwise except as set forth on Schedule
5.14(a).  The Company is not a party to any agreement, Contract, arrangement or
plan that has resulted or would reasonably be expected to result, separately or
in the aggregate, in the payment of any “excess parachute payments” within the
meaning of Section 280G of the Code as a result of the transactions contemplated
by this Agreement.  Except as set forth on Schedule 5.14(k), none of the
employees of the Company are in nonimmigrant visa status or have applications
for lawful permanent residence pending with the relevant Governmental Body.

 

5.15                           Litigation.  Except as set forth on Schedule
5.15, as of the date hereof, there are no Legal Proceedings pending or, to the
Knowledge of the Company, threatened against the Company before any Governmental
Body, which, if adversely determined, would have a Material Adverse Effect.  The
Company is not subject to any material Order of any Governmental Body.

 

5.16                           Compliance with Laws; Permits.  Except as set
forth on Schedule 5.16, the operations, business and assets of the Company are
in compliance in all material respects with applicable Laws.  To the Knowledge
of the Company, the Company is not under investigation with respect to the
violation of any Laws, except where such violation would not be materially

 

24

--------------------------------------------------------------------------------


 

adverse to the Company.  The Company has been granted all material Permits
necessary for the conduct of its business, and the Company has not received any
notice that any Governmental Body or other licensing authority will revoke,
cancel, rescind, materially modify or refuse to renew in the Ordinary Course of
Business any of such Permits.  There are no Claims pending or, to the Knowledge
of the Company, threatened, relating to the suspension, revocation or
modification of any Permit.

 

5.17                           Environmental Matters.  The representations and
warranties contained in this Section 5.17 are the sole and exclusive
representations and warranties of the Company or Seller pertaining or relating
to any environmental, health or safety matters, including any arising under any
Environmental Laws.  Except as set forth on Schedule 5.17 hereto:

 

(a)                                  the operations of the Company are and, to
the Knowledge of the Company, have been in material compliance with all
applicable Environmental Laws, which compliance includes obtaining, maintaining
and complying with any Permits required under all applicable Environmental Laws
necessary to operate its business (“Environmental Permits”);

 

(b)                                 the Company is not subject to any pending,
or to the Knowledge of the Company, threatened claim alleging that the Company
may be in material violation of any Environmental Law or any Environmental
Permit or may have any material liability under any Environmental Law;

 

(c)                                  to the Knowledge of the Company, there are
no pending or threatened investigations of the business of the Company, or any
currently or previously owned or leased property of the Company under
Environmental Laws, which would reasonably be expected to result in the Company
incurring any material liability pursuant to any Environmental Law.

 

(d)                                 Except as set forth on Schedule 5.17(d), to
the Knowledge of the Company, no release, discharge or spill of Hazardous
Materials has occurred or is occurring at concentrations exceeding those allowed
by Environmental Laws at any real property currently or previously owned or
leased by the Company that would reasonably be expected to result in the Company
incurring material liabilities under Environmental Laws.

 

(e)                                  Except as set forth on Schedule 5.17(e), to
the Knowledge of the Company, no building, equipment or other improvement over
which the Company has control on any real property owned, leased or operated by
the Company contains any friable asbestos-containing materials or any
polychlorinated biphenyls.

 

(f)                                    To the Knowledge of the Company, the
Company made available all material non-privileged assessments, audits, reports
and similar documentation related to environmental matters that are in the
Company’s possession or reasonable control.

 

5.18                           Financial Advisors.  Except as set forth on
Schedule 5.18, no Person has acted, directly or indirectly, as a broker, finder
or financial advisor for Seller or the Company in connection with the
transactions contemplated by this Agreement and no such Person is entitled to
any fee or commission or like payment from Purchaser in respect thereof.  The
Company has no liability or obligation to pay a fee or commission or like
payment to any Person who has acted

 

25

--------------------------------------------------------------------------------


 

directly or indirectly, as a broker, finder or financial advisor for Seller or
the Company in connection with the transactions contemplated by this Agreement.

 

5.19                           Insurance Policies.  Schedule 5.19 sets forth a
correct and complete list of all material insurance policies maintained by the
Company or on behalf the Company to which it is an additional insured or
otherwise is a beneficiary of such policies (the “Policies”).  The Policies (a)
have been issued by insurers which, to the Knowledge of the Company, are
reputable and financially sound, (b) provide coverage for the operations
conducted by the Company of a scope and coverage consistent, in all material
respects, with customary practice in the industries in which the Company
operates and (c) are in full force and effect.  The Company is not in material
breach or default, and the Company has not taken any action or failed to take
any action which, with notice or the lapse of time, would constitute such a
breach or default, or permit termination or modification, of any of the
Policies.  No written notice of cancellation or termination or notice of any
material premium increase has been received by the Company with respect to any
of the Policies.  There is no material claim pending under any of such policies,
and no material claim as to which coverage has been questioned, denied or
disputed by the underwriters of such policies.  All premiums due and payable
under all such policies and bonds have been paid, and the Company is otherwise
in material compliance with the terms of such policies.

 

5.20                           Interested Party Transactions.  Except as set
forth in Schedule 5.20, no employee, officer or director of Parent or Seller or
any of their respective Affiliates: (a) owns five percent (5%) or more of any
class of securities of, or has an equity interest of five percent (5%) or more
in, any Person which has any business relationship (as lessor, supplier,
customer, consultant or otherwise) with the Company; (b) owns, or has any
interest in, the assets of the Company or any right, property or asset which is
utilized or required by the Company in connection with owning or operating the
Company; (c) has any other business relationship (as lessor, supplier, customer,
consultant or otherwise, except in their capacity as a member, officer or
employee) with the Company; or (d) has any claim or cause of action against the
Company (other than routine claims for benefits under any Company Benefit
Plans).

 

5.21                           Effect of Transfer of the Shares.  Except as set
forth on Schedule 5.21, neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will (i) entitle any
current or former employee, director or other service provider of the Company to
severance benefits or any other payment (including severance, unemployment
compensation, golden parachute, bonus, termination or otherwise) becoming due;
(ii) increase any benefits otherwise payable by the Company to any current or
former employee, director or other service provider; or (iii) accelerate the
time of payment or vesting, or increase the amount of compensation due any such
employee, director or service provider.

 

5.22                           Powers of Attorney/Bank Accounts.  Schedule 5.22
sets forth the names and locations of (a) each Person holding a power of
attorney on behalf of the Company, and (b) all banks, trust companies, brokerage
firms or other financial institutions at which the Company maintains an account
or safe-deposit box and the name of each person authorized to draw thereon or
make withdrawals therefrom.

 

26

--------------------------------------------------------------------------------


 

5.23                           Data Privacy and Data Protection.

 

(a)                                  A privacy statement is posted and
accessible to individuals on the Company’s website (“Privacy Statement”).  At
all times, the Company has complied in all material respects with its Privacy
Statement and with all applicable Laws and, to the Knowledge of the Company,
with the Payment Card Industry Data Security Standard.

 

(b)                                 The Company has implemented commercially
reasonable measures to protect from unauthorized access all personal data and/or
personally identifiable information (“PII”) held on information technology
systems controlled by or on behalf the Company.

 

5.24                           No Other Representations or Warranties;
Schedules.  Except for the representations and warranties contained in this
Article V (as modified by the Schedules hereto), neither the Company nor any
other Person makes any other express or implied representation or warranty with
respect the Company or the transactions contemplated by this Agreement, and the
Company disclaims any other representations or warranties, whether made by the
Company, Seller or any of their respective Affiliates, officers, directors,
employees, agents or representatives.  Except for the representations and
warranties contained in Article V hereof (as modified by the Schedules), the
Company and Seller hereby disclaim all liability and responsibility for any
representation, warranty, projection, forecast, statement, or information made,
communicated, or furnished (orally or in writing) to Purchaser or its Affiliates
or representatives (including any opinion, information, projection, or advice
that may have been or may be provided to Purchaser by any director, officer,
employee, agent, consultant, or representative of the Company or Seller or any
of their respective Affiliates).  The Company and Seller make no representations
or warranties to Purchaser regarding the probable success or profitability of
the Company.  The disclosure of any matter or item in any schedule hereto shall
not be deemed to constitute an acknowledgment that any such matter is required
to be disclosed.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Seller hereby represents, severally and not jointly, to Purchaser that:

 

6.1                                 Organization and Good Standing.  Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation as set forth above and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business.

 

6.2                                 Authorization of Agreement.  Seller has all
requisite corporate power, authority and legal capacity to execute and deliver
this Agreement and each other agreement, document, or instrument or certificate
contemplated by this Agreement or to be executed by Seller in connection with
the consummation of the transactions contemplated by this Agreement (together
with this Agreement, the “Seller Documents”), and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and each of the Seller Documents and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all required
corporate action on the part of Seller.  This Agreement has

 

27

--------------------------------------------------------------------------------


 

been, and each of the Seller Documents will be at or prior to the Closing, duly
and validly executed and delivered by Seller, and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Seller Document, when so executed and
delivered will constitute, the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

6.3                                 Conflicts; Consents of Third Parties.

 

(a)                                  None of the execution and delivery by
Seller of this Agreement or the Seller Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by Seller with any of
the provisions hereof or thereof will conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination or cancellation under, any provision of (i) the
certificate of incorporation and by-laws or comparable organizational documents
of Seller; (ii) any Contract or Permit to which Seller is a party or by which
any of the properties or assets of Seller are bound; (iii) any Order applicable
to Seller or by which any of the properties or assets of Seller are bound; or
(iv) any applicable Law, other than, in the case of clauses (ii), (iii) and
(iv), such conflicts, violations, defaults, terminations or cancellations that
would not have a material adverse effect on Seller’s ability to consummate the
transactions contemplated hereby.

 

(b)                                 No consent, waiver, approval, Order, Permit
or authorization of, or declaration or filing with, or notification to, any
Person or Governmental Body is required on the part of Seller in connection with
the execution and delivery of this Agreement or Seller Documents, or the
compliance by Seller with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby, except for compliance with
the applicable requirements of the HSR Act and such other consents, waivers,
approvals, Orders, permits or authorizations the failure of which to obtain
would not have a material adverse effect on Seller’s ability to consummate the
transactions contemplated hereby.

 

6.4                                 Ownership and Transfer of Shares.  Except
for the Liens and encumbrances set forth on Schedule 6.4, Seller is the record
and beneficial owner of the Shares, free and clear of any and all Liens.  All
such liens and encumbrances as set forth in Schedule 6.4 shall be released on or
prior to the Closing Date, and concurrent with such release, Seller will have
the corporate power and authority to sell, transfer, assign and deliver such
Shares as provided in this Agreement, and such delivery will convey to Purchaser
good and marketable title to such Shares, free and clear of any and all Liens.

 

6.5                                 Litigation.  As of the date hereof, there
are no Legal Proceedings pending or, to the knowledge of Seller, threatened that
are reasonably likely to prohibit or restrain the ability of Seller to enter
into this Agreement or consummate the transactions contemplated hereby.

 

6.6                                 Financial Advisors.  Except as set forth on
Schedule 6.6, no Person has acted, directly or indirectly, as a broker, finder
or financial advisor for Seller in connection with the

 

28

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller that:

 

7.1                                 Organization and Good Standing.  Purchaser
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Iowa and has all requisite corporate power and authority to
own, lease and operate properties and carry on its business.

 

7.2                                 Authorization of Agreement.  Purchaser has
full corporate power and authority to execute and deliver this Agreement and
each other agreement, document, instrument or certificate contemplated by this
Agreement or to be executed by Purchaser in connection with the consummation of
the transactions contemplated hereby and thereby (the “Purchaser Documents”),
and to consummate the transactions contemplated hereby and thereby.  The
execution, delivery and performance by Purchaser of this Agreement and each
Purchaser Document have been duly authorized by all necessary corporate action
on behalf of Purchaser.  This Agreement has been, and each Purchaser Document
will be at or prior to the Closing, duly executed and delivered by Purchaser and
(assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each Purchaser Document when
so executed and delivered will constitute, the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

7.3                                 Conflicts; Consents of Third Parties.

 

(a)                                  Except as set forth on Schedule 7.3(a)
hereto, none of the execution and delivery by Purchaser of this Agreement or the
Purchaser Documents, the consummation of the transactions contemplated hereby or
thereby, or the compliance by Purchaser with any of the provisions hereof or
thereof will conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination or cancellation under, any provision of (i) the certificate of
incorporation and by-laws of Purchaser; (ii) any Contract or Permit to which
Purchaser is a party or by which Purchaser or its properties or assets are
bound; (iii) any Order of any Governmental Body applicable to Purchaser or by
which any of the properties or assets of Purchaser are bound; or (iv) any
applicable Law, other than, in the case of clauses (ii), (iii) and (iv), such
conflicts, violations, defaults, terminations or cancellations, that would not
have a material adverse effect on Purchaser’s ability to consummate the
transactions contemplated hereby.

 

(b)                                 No consent, waiver, approval, Order, Permit
or authorization of, or declaration or filing with, or notification to, any
Person or Governmental Body is required on the

 

29

--------------------------------------------------------------------------------


 

part of Purchaser in connection with the execution and delivery of this
Agreement or the Purchaser Documents, the compliance by Purchaser with any of
the provisions hereof or thereof, the consummation of the transactions
contemplated hereby or the taking by Purchaser of any other action contemplated
hereby, except for compliance with the applicable requirements of the HSR Act
and such other consents, waivers, approvals, Orders, permits or authorizations
the failure of which to obtain would not have a material adverse effect on
Purchaser’s ability to consummate the transactions contemplated hereby.

 

(c)                                  None of the execution and delivery by
Purchaser of this Agreement or the Purchaser Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by Purchaser with any
of the provisions hereof or thereof requires, or will require, the vote or
approval of the holders of any class or series of capital stock of Purchaser or
any direct or indirect equityholder of Purchaser.

 

7.4                                 Litigation.  There are no Legal Proceedings
pending or, to the knowledge of Purchaser, threatened that are reasonably likely
to prohibit or restrain the ability of Purchaser to enter into this Agreement or
consummate the transactions contemplated hereby.

 

7.5                                 Investment Intention.  Purchaser is
acquiring the Shares for its own account, for investment purposes only and not
with a view to the distribution (as such term is used in Section 2(11) of the
Securities Act of 1933, as amended (the “Securities Act”) thereof.  Purchaser
understands that the Shares have not been registered under the Securities Act
and cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available.

 

7.6                                 Financial Advisors.  Except for BDT Capital
Partners, LLC, no Person has acted, directly or indirectly, as a broker, finder
or financial advisor for Purchaser in connection with the transactions
contemplated by this Agreement and no Person is entitled to any fee or
commission or like payment in respect thereof for which Seller is liable.

 

7.7                                 Financial Capability.  At Closing, Purchaser
shall have sufficient immediately available funds to pay, in cash, the Purchase
Price and to make all other necessary payments of fees and expenses in
connection with the transactions contemplated by this Agreement.

 

ARTICLE VIII

 

COVENANTS

 

8.1                                 Access to Information.

 

(a)                                  Prior to the Closing, Purchaser shall be
entitled, through its officers, employees and representatives (including its
consultants, agents, accountants, attorneys and financial advisors), to make
such investigation of the properties, businesses and operations of the Company
and such examination of the books and records of the Company as it reasonably
requests and to make extracts and copies of such books and records.  Any such
investigation and examination shall be conducted during regular business hours
upon reasonable advance notice and under reasonable circumstances and shall be
subject to restrictions under applicable Law.  The Company shall cause its
officers, employees and representatives (including its consultants,

 

30

--------------------------------------------------------------------------------


 

agents, accountants, attorneys and financial advisors) to cooperate with
Purchaser and Purchaser’s representatives in connection with such investigation
and examination, and Purchaser and its representatives shall cooperate with the
Company and its representatives and shall use their reasonable efforts to
minimize any disruption to the business.  Notwithstanding anything herein to the
contrary, no such investigation or examination shall be permitted to the extent
that it would require the Company to disclose information subject to
attorney-client privilege or conflict with any confidentiality obligations to
which the Company is bound.  Notwithstanding anything to the contrary contained
herein, prior to the Closing, without the prior written consent of the Company,
which consent shall not be unreasonably withheld, (i) Purchaser shall not
contact any suppliers to, or customers of, the Company in connection with the
transactions contemplated by the Agreement, and (ii) Purchaser shall have no
right to perform invasive or subsurface investigations of the properties or
facilities of the Company.

 

(b)                                 For a period of two years after the Closing,
Purchaser will give Seller reasonable access during Purchaser’s regular business
hours upon reasonable advance notice and under reasonable circumstances and
shall be subject to restrictions under applicable Law to books and records of
the Company and to other books and records transferred to Purchaser to the
extent necessary for the preparation of financial statements, regulatory filings
or Tax Returns of Seller or its Affiliates in respect of periods ending on or
prior to Closing, or in connection with any Legal Proceedings.  Seller shall be
entitled, at its sole cost and expense, to make copies of the books and records
to which it is entitled to access pursuant to this Section 8.1(b).

 

8.2                                 Conduct of the Business Pending the Closing.

 

(a)                                  From the date hereof through the earlier of
(x) the date this Agreement is terminated pursuant to Section 4.2 or (y) the
Closing Date, except (I) as set forth on Schedule 8.2, (II) as required by
applicable Law, (III) as otherwise contemplated by this Agreement or (IV) with
the prior written consent of Purchaser (which consent shall not be unreasonably
withheld, delayed or conditioned), the Company shall:

 

(i)                                     conduct the business of the Company only
in the Ordinary Course of Business and in material compliance with all Laws; and

 

(ii)                                  use its commercially reasonable efforts to
(A) maintain the value of the Company’s business as a going concern, (B)
preserve the present business operations, organization (including officers and
employees) and goodwill of the Company, and (C) preserve the present
relationships with Persons having business dealings with the Company (including
customers and suppliers).

 

(b)                                 Except (I) as set forth on Schedule 8.2,
(II) as required by applicable Law, (III) as otherwise contemplated by this
Agreement or (IV) with the prior written consent of Purchaser (which consent
shall not be unreasonably withheld, delayed or conditioned), the Company shall
not:

 

(i)                                     declare, set aside, make or pay any
dividend or other distribution in respect of the capital stock of the Company or
repurchase, redeem or otherwise acquire

 

31

--------------------------------------------------------------------------------


 

any outstanding shares of the capital stock or other securities of, or other
ownership interests in, the Company

 

(ii)                                  transfer, issue, sell or dispose of any
shares of capital stock or other securities of the Company or grant options,
warrants, calls or other rights to purchase or otherwise acquire shares of the
capital stock or other securities of the Company;

 

(iii)                               effect any recapitalization,
reclassification or like change in the capitalization of the Company;

 

(iv)                              amend the certificate of incorporation or
by-laws or comparable organizational documents of the Company;

 

(v)                                 sell, lease or otherwise dispose of any
material assets of the Company (except for sales or other dispositions of
advertising or inventory in the Ordinary Course of Business);

 

(vi)                              license any Intellectual Property of the
Company to or from third parties to the extent not in the Ordinary Course of
Business;

 

(vii)                           (A) materially increase the salary or wages of
any employee of the Company, (B) grant any unusual, special or extraordinary
bonus to any employee of the Company, (C) materially increase the coverage or
benefits available under any Company Benefit Plan as applied to Company
employees or accelerate the time of payment or vesting, or lapsing of
restrictions with respect to, or fund or otherwise secure the payment of, any
compensation or benefits under any Company Benefit Plan (or any compensation or
benefit plan or arrangement that would be a Company Benefit Plan if in effect on
the date hereof) as applied to Company employees or (D) permit any employee of
the Company to participate in any new arrangement that would be a Company
Benefit Plan if in effect on the date hereof;

 

(viii)                        change any of the Company’s accounting policies or
practices;

 

(ix)                                waive any provision of any confidentiality
or employee invention assignment agreement to which it is a party;

 

(x)                                   terminate or materially amend or modify
any privacy policy governing the acquisition, sharing, use or security from
unauthorized disclosure of PII that is possessed or otherwise subject to the
control of the Company;

 

(xi)                                accelerate accounts receivable (including by
the offering of discounts for payment), delay payment on accounts payable or
take other actions out of the Ordinary Course of Business the intent or primary
effect of which is to increase any amounts payable to Seller under Section 3.3
hereof;

 

(xii)                             mortgage, pledge or otherwise subject to any
Lien, any property or assets of the Company other than (A) conditional sales or
similar security interests

 

32

--------------------------------------------------------------------------------

 


 

granted in connection with the lease or purchase or equipment or supplies in the
Ordinary Course of Business and (B) Permitted Exceptions;

 

(xiii)                          other than in the Ordinary Course of Business,
terminate, amend, restate, supplement or waive any rights under any (A) material
Contract, Real Property Lease, Personal Property Lease or Intellectual Property
license or (B) material Permit;

 

(xiv)                         enter into any commitment for capital expenditures
of the Company inconsistent with the Company’s 2012 capital expenditure budget
set forth on Schedule 8.2;

 

(xv)                            enter into or agree to enter into any merger or
consolidation with any Person; or

 

(xvi)                         make or change any material Tax election, adopt or
change any material Tax accounting method, file any amended Tax Return, settle
any material Tax claim or assessment, surrender any right to claim a material
refund of Taxes, or consent to any extension or waiver of the limitation period
applicable to any material Tax claim or assessment, in each case relating to the
Company, if such election, change, filing, settlement, surrender or consent
would have the effect of materially increasing the Tax liability of the Company
for any taxable period ending after the Closing Date; or

 

(xvii)                      enter into any Contracts that would impose
obligations to do any of the actions referred to in this Section 8.2.

 

Purchaser shall respond with reasonable promptness to any and all requests by
the Company for consent(s) for the Company to take any of the actions specified
in this Section 8.2.

 

8.3                                 Consents.  The Purchaser and the Company
shall use their commercially reasonable efforts, and Seller shall cooperate with
Purchaser and the Company, to obtain at the earliest practicable date all
consents and approvals required to consummate the transactions contemplated by
this Agreement, including, without limitation, the consents and approvals
referred to in Sections 5.3(b), 6.3(b) and 7.3(b) hereof, provided, however,
that no party shall be obligated to pay any consideration to any third party
from whom consent or approval is requested.

 

8.4                                 Regulatory Approvals.

 

(a)                                  Each of Purchaser, the Company, Parent (if
necessary) and Seller (if necessary) shall (a) make or cause to be made all
filings required of each of them or any of their respective Subsidiaries or
Affiliates under the HSR Act or other Antitrust Laws (as defined below) with
respect to the transactions contemplated hereby as promptly as practicable and,
in any event, within five (5) Business Days after the date of this Agreement in
the case of all filings required under the HSR Act and within four weeks (to the
extent practical) in the case of all other filings required by other Antitrust
Laws, (b) comply at the earliest practicable date with any request under the HSR
Act or other Antitrust Laws for additional information, documents, or other
materials received by each of them or any of their respective Subsidiaries or
Affiliates from the FTC, the Antitrust Division or any other Governmental Body
in respect of such filings or

 

33

--------------------------------------------------------------------------------


 

such transactions, and (c) cooperate with each other in connection with any such
filing (including, to the extent permitted by applicable law, providing copies
of all such documents to the non-filing parties prior to filing and considering
all reasonable additions, deletions or changes suggested in connection
therewith) and in connection with resolving any investigation or other inquiry
of any of the FTC, the Antitrust Division or other Governmental Body under any
Antitrust Laws with respect to any such filing or any such transaction.  Each
such party shall use its reasonable best efforts to furnish to each other all
information required for any application or other filing to be made pursuant to
any applicable law in connection with the transactions contemplated by this
Agreement.  Each such party shall promptly inform the other parties hereto of
any oral communication with, and provide copies of written communications with,
any Governmental Body regarding any such filings or any such transaction.  No
party hereto shall independently participate in any formal meeting with any
Governmental Body in respect of any such filings, investigation, or other
inquiry without giving the other parties hereto prior notice of the meeting and,
to the extent permitted by such Governmental Body, the opportunity to attend
and/or participate.  Subject to applicable Law, the parties hereto will consult
and cooperate with one another in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, opinions and proposals made or
submitted by or on behalf of any party hereto relating to proceedings under the
HSR Act or other Antitrust Laws.  Any party may, as it deems advisable and
necessary, reasonably designate any competitively sensitive material provided to
the other parties under this Section 8.4 as “outside counsel only.”  Such
materials and the information contained therein shall be given only to the
outside legal counsel of the recipient and will not be disclosed by such outside
counsel to employees, officers, or directors of the recipient, unless express
written permission is obtained in advance from the source of the materials. 
Both parties shall share the costs of any filing fees associated with the
approvals sought hereunder.

 

(b)                                 Each of Purchaser and the Company shall use
its reasonable best efforts to resolve such objections, if any, as may be
asserted by any Governmental Body with respect to the transactions contemplated
by this Agreement under the HSR Act, the Sherman Act, as amended, the Clayton
Act, as amended, the Federal Trade Commission Act, as amended, and any other
United States federal or state or foreign statutes, rules, regulations, orders,
decrees, administrative or judicial doctrines or other laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade (collectively, the “Antitrust Laws”).  In
connection therewith, if any Legal Proceeding is instituted (or threatened to be
instituted) challenging any transaction contemplated by this Agreement as in
violation of any Antitrust Law, each of Purchaser and the Company shall
cooperate and use its reasonable best efforts to contest and resist any such
Legal Proceeding, and to have vacated, lifted, reversed, or overturned any
decree, judgment, injunction or other order whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents, or restricts
consummation of the transactions contemplated by this Agreement, including by
pursuing all available avenues of administrative and judicial appeal, unless by
mutual agreement, Purchaser and the Company decide that litigation is not in
their respective best interests.  Each of Purchaser and the Company shall use
their reasonable best efforts to take such action as may be required to cause
the expiration of the notice periods under the HSR Act or other Antitrust Laws
with respect to such transactions as promptly as possible after the execution of
this Agreement.  In connection with and without limiting the foregoing, each of
Purchaser and the Company agree to use its reasonable best efforts to take
promptly any and all steps necessary to avoid or eliminate each and every
impediment under any Antitrust Laws that may be asserted by any Federal, state
and

 

34

--------------------------------------------------------------------------------


 

local and non-United States antitrust or competition authority, so as to enable
the parties to close the transactions contemplated by this Agreement as
expeditiously as possible, including effecting or committing to effect, by
consent decree, hold separate orders, trust or otherwise the sale or disposition
of such of its assets or businesses as are required to be divested in order to
avoid the entry of, or to effect the dissolution of, any decree, order,
judgment, injunction, temporary restraining order or other order in any suit or
preceding, that would otherwise have the effect of preventing or materially
delaying the consummation of the transactions contemplated by this Agreement;
provided that neither Purchaser nor the Company shall be required to take any of
the foregoing actions to the extent such actions would result in a material
adverse effect on the Company or Purchaser.

 

8.5                                 Further Assurances.  Subject to, and not in
limitation of, Section 8.4, each of Purchaser and the Company shall use its
reasonable best efforts to (i) take all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement and (ii) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement.  In addition, prior to Closing, Seller shall use commercially
reasonable efforts to obtain a customary estoppel certificate from the landlord
of the Real Property Lease set forth on Schedule 5.10.

 

8.6                                 Confidentiality.  Purchaser acknowledges
that the information provided to it in connection with this Agreement and the
transactions contemplated hereby is subject to the terms of the confidentiality
agreement between Purchaser and Seller dated July 6, 2011 (the “Confidentiality
Agreement”), the terms of which are incorporated herein by reference.  Effective
upon, and only upon, the Closing Date, the Confidentiality Agreement shall
terminate.  Otherwise, the Confidentiality Agreement shall survive any
termination of this Agreement, subject to its terms, and nothing in this
Agreement shall relieve Seller or Purchaser of their obligations under the
Confidentiality Agreement.

 

8.7                                 Preservation of Records and Retrieval of
Confidential Information.

 

(a)                                  Subject to any retention requirements
relating to the preservation of Tax records, Parent, Seller and Purchaser agree
that each of them shall preserve and keep the records held by them or their
Affiliates relating to the respective businesses of the Company for a period
equal to the greater of (i) seven (7) years from the Closing Date or (ii) such
period required by applicable Law, and shall make such records and personnel
available to the other as may be reasonably required by such party in connection
with, among other things, any insurance claims by, Legal Proceedings or tax
audits against or governmental investigations of Parent, Seller, the Company or
Purchaser or any of their Affiliates or in order to enable Parent, Seller or
Purchaser to comply with their respective obligations under this Agreement and
each other agreement, document or instrument contemplated hereby or thereby.  In
the event Parent, Seller or Purchaser wishes to destroy such records after that
time, such party shall first give 90 days prior written notice to the other and
such other party shall have the right at its option and expense, upon prior
written notice given to such party within that 90 day period, to take possession
of the records within 180 days after the date of such notice.

 

(b)                                 Following the Closing, Seller shall deliver
to the Purchaser a list of all Persons to whom the Company or any of its
representatives furnished confidential information

 

35

--------------------------------------------------------------------------------


 

concerning the Company in connection with the proposed sale of the Company and
copies of all confidentiality agreements entered into by such Persons for the
benefit of the Company in connection with the solicitation of prospective
acquirers, in each case, to the extent allowable under the terms of the
applicable confidentiality agreement.  Following the Closing, Seller shall
provide reasonable cooperation in connection with the Purchaser’s efforts to
retrieve (and shall cause its agents and direct its representatives to retrieve)
all such confidential information from such Persons to the extent such retrieval
is consistent with the terms of the applicable confidentiality agreements. 
Parent and the Seller hereby assign to the Purchaser their respective rights, if
any, to enforce the confidentiality agreements, to the extent the Company is not
a party or beneficiary to such confidentiality agreements.

 

8.8                                 Publicity; Press Release.  Each party hereto
agrees that the terms of this Agreement shall not be disclosed or otherwise made
available to the public and that copies of this Agreement shall not be publicly
filed or otherwise made available to the public, except where such disclosure,
availability or filing is required by applicable Law or by the rules and
regulations of the Securities and Exchange Commission or New York Stock Exchange
and only to the extent required thereby.  Promptly following the execution of
this Agreement, each of the parties may issue a press release, in each case, in
a form mutually agreed to by the parties announcing the execution of this
Agreement.  Thereafter, each party, hereby agrees to (a) consult promptly with
and obtain prior approval (which approval shall not be unreasonably withheld)
from the other party prior to issuing any press release or otherwise making any
public statement with respect to this Agreement or the terms hereof and
(b) provide to the other party for review and approval (which approval shall not
be unreasonably withheld) a copy of any such press release or statement, and
shall not issue any such press release or make any such public statement prior
to such consultation, review and approval by the other party, unless required by
applicable Law or by the rules and regulations of the Securities and Exchange
Commission or New York Stock Exchange and only to the extent required thereby,
in which case the party shall use its commercially reasonable efforts to allow
the other party reasonable time to comment on such release or announcement in
advance of such issuance.

 

8.9                                 Employment and Employee Benefits.

 

(a)                                  Compensation and Benefits.

 

(i)                                     From and after the Closing Date, Seller
Group shall retain all Company Benefit Plans other than the Assumed Plans and
all liabilities under the Company Benefit Plans other than the Assumed Plans. 
Employees of the Company shall cease participation in the Company Benefit Plans
other than the Assumed Plans on or after the Closing Date other than with
respect to claims incurred prior to the Closing Date or as required by Law. 
From and after the Closing Date, the Company shall retain all Assumed Plans and
all liabilities under the Assumed Plans.  As soon as reasonably practicable (but
in no event later than three (3) business days) following the Closing Date the
Seller Group shall provide Purchaser with a schedule setting forth the vacation
and paid time off benefits accrued but unused or unpaid as of the Closing Date
with respect to all Company employees.

 

36

--------------------------------------------------------------------------------


 

(ii)                                  For a period of twelve (12) months
following the Closing Date, or such longer period of time required by applicable
Law, Purchaser shall provide to employees of the Company who were employed
immediately prior to the Effective Time (“Continuing Employees”), while employed
by Purchaser or its Affiliates, (i) base compensation that is not less than the
base compensation paid to such Continuing Employee by Seller immediately prior
to Closing, (ii) and other benefits (other than equity or equity based
compensation and Company sale incentives) that are substantially similar in the
aggregate to those provided to such Continuing Employees immediately prior to
the Closing.

 

(iii)                               For purposes of eligibility and vesting (but
not benefit accrual) under the employee benefit plans of Purchaser providing
benefits to Continuing Employees (the “Purchaser Plans”), Purchaser shall, to
the extent it is permitted to do so under the terms of its plans and applicable
Law, credit each Continuing Employee with his or her years of service with the
Company to the same extent as such Continuing Employee was entitled immediately
prior to the Closing to credit for such service under any similar Company
Benefit Plan, provided, however, that Purchaser shall not be required to credit
pre-Closing service with the Company for purposes of eligibility for retiree
welfare plan participation or eligibility for 401(k) match under Purchaser
Plans, and further provided that Purchaser shall credit Continuing Employees
with pre-Closing service with the Company for purposes of determining severance
benefits under Purchaser’s severance plan.  The Purchaser Plans shall not, to
the extent it is permitted to do so under the terms of its plans and applicable
Law, deny Continuing Employees coverage on the basis of pre-existing conditions,
shall waive all exclusions and waiting period with respect to participation and
coverage and shall use commercially reasonable efforts to credit such Continuing
Employees for any deductibles and out-of-pocket expenses paid in the year of
initial participation in the Purchaser Plans.

 

(iv)                              For the avoidance of doubt, the provisions of
Section 12.7 are intended to apply to this Section 8.9.

 

8.10                           Disclosure Schedules .  The Company and Seller
may, at their option, include in the Schedules items that are not material in
order to avoid any misunderstanding, and such inclusion, or any references to
dollar amounts, shall not be deemed to be an acknowledgement or representation
that such items are material, to establish any standard of materiality or to
define further the meaning of such terms for purposes of this Agreement.

 

8.11                           Control of Business.  Notwithstanding anything in
this Agreement to the contrary, Purchaser acknowledges on behalf of itself and
its Affiliates and its and their directors, officers, employees, Affiliates,
agents, representatives, successors and assigns that the operation of the
Company remains in the dominion and control of the Company until the Closing and
that none of the foregoing Persons will provide, directly or indirectly, any
directions, orders, advice, aid, assistance or information to any director,
officer or employee of the Company, except as specifically contemplated or
permitted by Article VIII or as otherwise consented to in advance by an officer
of Seller or the Company.

 

37

--------------------------------------------------------------------------------


 

8.12                           Non-Solicitation Non-Disturbance and Non-Compete.

 

(a)                                  During the period from the date hereof
through the earlier of (i) the Closing and (ii) the date that is two (2) years
following the termination of this Agreement pursuant to Section 4.2 hereof,
Purchaser shall not directly or indirectly, through any Affiliate, officer,
director, agent or otherwise, solicit the employment of or employ or retain as a
consultant any employee of the Company who is a management or key employee of
the Company as of the date hereof or at any time during such period (provided
that neither (x) the hiring or retention of such employees or consultants whose
employment or consultancy have been terminated by the Purchaser or the Company
nor (y) the hiring of such employees through the use of general advertisements
or hiring agents not directed to target Company employees directly shall be
deemed to violate the foregoing provisions).  Furthermore, if this Agreement is
terminated pursuant to Section 4.2 hereof, Purchaser shall not oppose or seek to
prevent or frustrate any transaction or agreement that the Company may propose
or enter into relating to the sale of all or any portion of the Company to any
third party unless Seller is in breach of any of its representations,
warranties, covenants or agreements hereunder.

 

(b)                                 For a period of two (2) years after the
Closing Date, Seller shall not directly or indirectly, and shall cause its
Affiliates not to, employ or retain as a consultant any employee of the Company
who is a management or key employee of the Company as of the date hereof or at
any time during such period; provided that the foregoing shall not prohibit the
hiring or retention of such employees or consultants whose employment or
consultancy have been terminated by the Purchaser or the Company.

 

(c)                                  Non-Disturbance.  For a period of one
(1) year after the Closing Date, Seller shall not, whether as principal, agent,
employee, stockholder, partner, member, manager, independent contractor,
consultant or in any other capacity, seek to influence, alter or interfere with
any relationship of the Company with any landlord, supplier, distributor,
customer, vendor or Governmental Entity in any manner that is materially adverse
to the Company.

 

(d)                                 Non-Compete.  For a period of three
(3) years after the Closing Date, neither Parent nor Seller shall, directly or
indirectly, operate a website substantially similar to the website currently
operated by the Company in any territory in which the Company presently conducts
business; provided that the foregoing shall not preclude, prohibit or restrict
Parent, Seller or any of their Affiliates from operating websites under the
Taste of Home brand in a manner consistent with past practice, subject to the
following: neither Parent, Seller or any of their Affiliates shall
(i) materially alter or change, or take any action that would reasonably be
expected to materially alter or change, the manner in which Taste of Home
presently conducts its business or operations so as to more directly compete
with the Company, (ii) make any material acquisitions of third-party recipe
content substantially similar to the current content of the Company,
(iii) increase the level of recipes on the Taste of Home website accessible by
users beyond what is set forth on Schedule 8.12(d), or (iv) materially lower the
percentage of recipes on the Taste of Home website that are submitted by
magazine subscribers.  This Section 8.12(d) shall be binding on any purchaser of
the assets or business of or relating to the Taste of Home brand for a period
equal to the lesser of (A) three (3) years after the Closing Date and
(B) eighteen (18) months after the date that such purchase was effective. 
Notwithstanding the foregoing, this Section 8.12(d) shall not in any way
prohibit or restrict such purchaser from

 

38

--------------------------------------------------------------------------------


 

engaging in any business activities, including operating a website substantially
similar to the website currently operated by the Company in any territory in
which the Company presently conducts business, provided such business activities
are not directly related to the Taste of Home brand.

 

(e)                                  Use of Name.  From and after the Closing,
except as provided in the License Agreement, Seller shall not, directly or
indirectly, use as a trademark or have any right to use as a trademark the name
“AllRecipes.com” or any other trade names, trademarks, logos or any derivatives
thereof owned by the Company.

 

(f)                                    Modification.  The necessity of the
protections set forth above, and the nature and scope of such protection, has
been carefully considered by the parties hereto.  The parties hereto agree and
acknowledge that the term, scope and geographic areas applicable to the
covenants described in this Section 8.12 are fair, reasonable and necessary and
that adequate compensation has been received by the Sellers for such
obligations.  If, however, for any reason any court of competent jurisdiction
shall at any time deem the term of any particular covenant set forth in this
Section 8.12 too lengthy, the geographic area of any particular covenant set
forth in this Section 8.12 too extensive, or any of the covenants set forth in
this Section 8.12 otherwise not enforceable, the other provisions of this
Section 8.12 shall nevertheless stand, and the term of such covenants shall be
deemed to be reduced to the longest period permissible by Law under the
circumstances, and such other covenants shall be enforced to the fullest extent
consistent with applicable Law under the circumstances.  It is the intention and
desire of the parties that the court treat any provisions of this Agreement
which are not fully enforceable as having been modified to the extent deemed
necessary by the court to render them reasonable and enforceable and that the
court enforce them to such extent.

 

(g)                                 Nothing in this Section 8.12 is intended to,
nor shall it be construed as, a waiver or discharge of any of the rights and
obligations under the Confidentiality Agreement of the parties thereto.

 

8.13                           Notification of Certain Events.  From the date
hereof through the Closing, the Company and Seller, if applicable shall give
reasonably prompt notice to Purchaser and Purchaser shall give reasonably prompt
notice to the Company and Seller of (i) the occurrence, or failure to occur, of
any event which occurrence or failure would be likely to cause any of the
Purchaser’s, Seller’s or the Company’s respective representations or warranties
contained in this Agreement to be untrue or inaccurate in any material respect
and (ii) any material failure of the Purchaser, Seller or the Company to comply
with or satisfy any of its respective covenants, conditions or agreements to be
complied with or satisfied by it under this Agreement; provided, however, that
such disclosure shall not be deemed to cure any breach of a representation,
warranty, covenant or agreement, or to satisfy any condition.

 

8.14                           Seller Release.  Each of Parent and Seller hereby
forever fully and irrevocably releases and discharges the Purchaser, the Company
and their respective predecessors, successors, direct or indirect subsidiaries
and past and present stockholders, members (direct and indirect), managers,
directors, officers, employees, agents, and representatives (collectively, the
“Released Parties”) from any and all actions, suits, claims, demands, debts,
promises, judgments, liabilities or obligations of any kind whatsoever in law or
equity and causes of action of every

 

39

--------------------------------------------------------------------------------


 

kind and nature, or otherwise (including claims for damages, costs, expenses,
and attorneys’, brokers’ and accountants fees and expenses) arising out of or
related to the Company or such Parent or Seller’s ownership of Shares, which
Seller can, shall or may have against the Released Parties, whether known or
unknown, suspected or unanticipated as well as anticipated and that now exist or
may hereinafter accrue based on matters now known as well as unknown
(collectively, the “Released Claims”), and hereby irrevocably agrees to refrain
from directly or indirectly asserting any claim or demand or commencing (or
causing to be commenced) any proceeding of any kind before any Governmental
Entity, against any Released Party based upon any Released Claim. 
Notwithstanding the preceding sentence of this Section 8.14, “Released Claims”
does not include, and the provisions of this Section 8.14 shall not release or
otherwise diminish the obligations of the Purchaser or the Company expressly set
forth in any provisions of this Agreement.

 

8.15                           No Solicitation of Offers.  Until the earlier of
the termination of this Agreement in accordance with its terms and the Closing,
Parent, Seller and the Company shall not (and Seller shall cause the Company not
to), directly or indirectly, through any Affiliate, representative or otherwise,
(a) solicit, initiate or encourage the submission of proposals or offers from
any Person relating to any acquisition or purchase of the business or assets of,
or any equity interest in, or any merger, consolidation or business combination
with, the Company (an “Acquisition Proposal”), or (b) continue or participate in
any discussion or negotiation regarding, or furnish to any other Person any
information with respect to, or otherwise cooperate in any way with or assist,
facilitate or encourage, any Acquisition Proposal by any other Person.  Parent
and Seller shall notify the Purchaser promptly upon the receipt by Parent,
Seller, the Company or any of their Affiliates or representatives of any
Acquisition Proposal.

 

8.16                           Ancillary Agreements.  At the Closing, (i) the
Company and Seller shall execute the Transition Services Agreement and (ii) the
Company, Purchaser and Seller shall execute the License Agreement.

 

8.17                           Release.  From and after the date hereof, the
parties hereto shall, at the expense of Seller, use their respective
commercially reasonable efforts to obtain, on or prior to the Closing, the
termination of, and full release of Parent, Seller and their respective
Affiliates (other than the Company) from any and all obligations arising under
any and all guarantees, letters of credit, indemnity or contribution agreements,
support agreements, insurance surety bonds or other similar agreements issued in
connection with the Fifth and Pine Building Lease, dated as of December 28,
2009, by and between Fifth & Pine LLC and the Company, as amended on
September 20, 2011 and made in respect of the obligations of, or for the benefit
of any obligee of, the Company by Parent, Seller and their respective Affiliates
(other than the Company) (each, a “Parent Guaranty”).  For the avoidance of
doubt, such efforts shall include an offer by Purchaser (or with the Parent’s
consent a subsidiary or other Affiliate of Purchaser) to substitute its own
obligations for those of Parent, Seller and their respective Affiliates (other
than the Company) under any Parent Guaranty on no less favorable terms.

 

8.18                           Non-Foreign Affidavit.  On the Closing Date,
Seller shall deliver to Purchaser a non-foreign affidavit dated as of the
Closing Date and in form and substance meeting the requirements of Treasury
Regulations Section 1.1445-2(b)(2), stating that Seller is not a “foreign
person” as described in Section 1445 of the Code.

 

40

--------------------------------------------------------------------------------


 

8.19                           Release of Liens.  Prior to or in conjunction
with the Closing, Seller shall deliver to Purchaser copies of the appropriate
recorded documents evidencing the release and/or termination of the liens and/or
security interests set forth on Schedule 5.11(a) related to the personal
property and set forth on Schedule 6.4 related to the Shares, in favor of
Wilmington Trust FSB and/or Wilmington Trust National Association.

 

ARTICLE IX

 

TAX MATTERS

 

9.1                                 Tax Indemnity by Seller.  Except to the
extent such Taxes are reflected as a liability in the calculation of Closing
Working Capital, Seller shall pay or cause to be paid, and shall indemnify
Purchaser and each of its Affiliates (including the Company after the Closing
Date) (each a “Purchaser Tax Indemnitee”) and hold each Purchaser Tax Indemnitee
harmless from and against (i) any and all Income Taxes imposed on or incurred by
the Company with respect to Pre-Closing Periods, (including Income Taxes imposed
on or incurred by the Company as a result of the Section 338(h)(10) Election and
any and all consolidated, combined or unitary Income Taxes reportable on a
Combined Tax Return (including any liability pursuant to Treas. Reg.
1.1502-6(a) (or any similar provision of state or local Law) by reason of the
inclusion of the Company in a Consolidated Group) (ii) all Taxes based upon or
resulting from the failure of the representations and warranties contained in
Section 5.9 to be true and correct in all respects as of the date hereof and as
of the Closing Date) and (iii) any and all Taxes for which Seller is responsible
under Section 9.13, other than (a) any Taxes arising from any action or
transaction by Purchaser or the Company outside of the Ordinary Course of
Business on the Closing Date after the Closing that is not explicitly
contemplated by this Agreement, and (b) any Taxes that result from any breach of
any covenant or agreement of Purchaser contained in this Agreement (such Taxes,
excluding those described in clauses (a) and (b), “Seller Indemnified Taxes”). 
Notwithstanding anything to the contrary herein, Seller Indemnified Taxes shall
not include any Taxes imposed on or incurred by the Company with respect to a
taxable period (or portion thereof) ending after the Closing Date other than a
Tax liability arising by reason of a breach of the representation set forth in
the last sentence of Section 5.9.

 

9.2                                 Tax Indemnity by Purchaser.  Purchaser shall
pay or cause to be paid, and shall indemnify Seller and each of its Affliliates
(other than the Company) (each a “Seller Tax Indemnitee”) and hold each Seller
Tax Indemnitee harmless from and against, any and all Taxes (a) arising from any
action or transaction by Purchaser or the Company outside of the Ordinary Course
of Business on the Closing Date after the Closing that is not explicitly
contemplated by this Agreement, (b) that result from any breach of any covenant
or agreement of Purchaser contained in this Agreement, or (c) for which
Purchaser is responsible under Section 9.13.

 

9.3                                 Straddle Periods.  For purposes of
Section 9.1, in the case of any taxable period that includes (but does not end
on) the Closing Date, the portion of such Income Tax that relates to the portion
of such taxable period ending on the Closing Date will be determined based on an
interim closing of the books as of the close of business on the Closing Date.

 

41

--------------------------------------------------------------------------------

 


 

9.4                                 Taxable Year.  To the extent permitted or
required by Law or administrative practice, the taxable year of the Company that
includes the Closing Date shall be treated as closing on (and including) the
Closing Date.

 

9.5                                 Filing Responsibility.

 

(a)                                  Seller shall timely prepare and file or
cause to be timely prepared and filed (i) any Income Tax Returns of or with
respect to the Company in respect of any taxable period ending on or before the
Closing Date (including any Combined Tax Returns), and (ii) all Tax Returns that
are required to be filed by or with respect to the Company that are due
(including extensions) on or before the Closing Date.  Other than Income Tax
Returns that are Combined Returns, Seller shall permit Purchaser to review such
Income Tax Returns prior to filing and shall make such revisions to such Income
Tax Returns as are reasonably requested by Purchaser; provided, however, that to
the extent Seller prepares or causes to be prepared such Tax Returns in a manner
consistent with prior practice, Purchaser’s suggested revisions will be deemed
unreasonable unless required by applicable Law.

 

(b)                                 Purchaser and the Company shall, except to
the extent that such Tax Returns are the responsibility of Seller under
Section 9.5(a), file all other Tax Returns with respect to the Company.  To the
extent Purchaser could be entitled to indemnification under this Agreement with
respect to such Tax Returns, Purchaser and Company shall permit Seller to review
such Tax Returns prior to filing and shall make such revisions to such Tax
Return as are reasonably requested by Seller; provided, however, that to the
extent Purchaser and Company prepare or cause to be prepared such Tax Returns in
a manner consistent with prior practice, Seller’s suggested revisions will be
deemed unreasonable unless required by applicable Law

 

(c)                                  Purchaser and Seller shall attempt in good
faith to resolve any disagreement regarding the Tax Returns described in Section
9.5(a) and (b) prior to the due date for filing.  In the event that Purchaser
and Seller are unable to resolve any dispute with respect to such Tax Returns at
least ten (10) days prior to the due date for filing, such dispute shall be
resolved by an independent accounting firm mutually acceptable to Purchaser and
Seller.  The fees and expenses of such accounting firm shall be borne equally by
Purchaser and Seller.  If any dispute with respect to a Tax Return is not
resolved prior to the due date of such Tax Return, such Tax Return shall be
filed in the manner which the party responsible for preparing such Tax Return
deems correct, without prejudice to the rights of the parties to continue such
dispute

 

9.6                                 Refunds, Credits and Carrybacks.

 

(a)                                  Except to the extent reflected as an asset
in the calculation of Closing Working Capital that results in an increase to the
Purchase Price, Seller shall be entitled to any refunds of or credits against
any Seller Indemnified Taxes and any refunds or credits to which Seller is
entitled under Section 9.6(c).  Purchaser shall be entitled to any refunds or
credits of the Company of or against any Taxes other than refunds or credits to
which Seller is entitled.

 

(b)                                 Purchaser shall cause the Company promptly
to forward to Seller or to reimburse Seller for any refunds or credits due
Seller (pursuant to the terms of this Article IX) after receipt thereof, and
Seller shall promptly forward to Purchaser or reimburse Purchaser for

 

42

--------------------------------------------------------------------------------


 

any refunds or credits due Purchaser (pursuant to the terms of this Article IX)
after receipt thereof.

 

(c)                                  Purchaser agrees that the Company shall not
elect to carry back any item of loss, deduction or credit which arises in any
taxable period ending after the Closing Date (a “Subsequent Loss”) into any
taxable period ending on or before the Closing Date if such a carryback could
relate to or affect any Seller Indemnified Tax.  If a Subsequent Loss is carried
back into any taxable period ending on or before the Closing Date, Seller shall
be entitled to any refund of Taxes resulting therefrom.

 

9.7                                 Tax Contests.  Notwithstanding any other
provision of this Agreement, (a) Seller shall be entitled to control in all
respects, and neither Purchaser nor any of its Affiliates shall be entitled to
participate in, any Tax Proceeding with respect to (i) any Tax Return of Seller
or a member of the Seller Group or (ii) any Tax Return of a Consolidated Group
or (iii) any other Seller Indemnified Tax; provided, however, that (x) with
respect to any Tax Proceeding that relates to a Tax Return for the Company only
and not the Consolidated Group: (i) Purchaser shall have the right to
participate in such Tax Proceeding at its own expense, and (ii) Seller shall not
settle or compromise such Tax Proceeding without Purchaser’s prior written
consent (which shall not be unreasonably withheld, delayed or conditioned); (y)
any such Tax Proceeding that relates to a taxable period that includes (but does
not end on) the Closing Date shall be controlled jointly by Purchaser and
Seller; and (z) if Seller proposes to settle a Tax Proceeding and Purchaser does
not give its consent to such settlement, the amount for which Seller would
otherwise be required to indemnify under this Agreement with respect to such Tax
Proceeding shall not exceed the amount for which Seller proposed to settle such
Tax Proceeding), and (b) Seller shall not be required to provide any person with
any Tax Return described in Section 9.7(a)(i) or (ii) or copy thereof (provided,
however, that to the extent that such Tax Returns would be required to be
delivered but for this Section 9.7, the person that would be required to deliver
such Tax Returns shall instead deliver pro forma Tax Returns relating solely to
the Company).

 

9.8                                 Cooperation and Exchange of Information. 
Not more than sixty (60) days after the receipt of a customary package of Tax
information materials requests from Seller, Purchaser shall, and shall cause its
Affiliates to, provide to Seller a package of Tax information materials,
including schedules and work papers, requested by Seller to enable Seller to
prepare and file all Tax Returns required to be prepared and filed by it with
respect to the Company.  Purchaser shall prepare such package completely and
accurately, in good faith and in a manner consistent with Seller’s past
practice.  Each party to this Agreement shall, and shall cause its Affiliates
to, provide to the other party to this Agreement such cooperation, documentation
and information as either of them reasonably may request in (i) filing any Tax
Return, amended Tax Return or claim for refund (including those Tax Returns
required to be prepared and filed by Seller under Section 9.5(a)), (ii)
determining a liability for Taxes or an indemnity obligation under this Article
IX or a right to refund of Taxes, or (iii) conducting any Tax Proceeding.  Such
cooperation and information shall include providing necessary powers of
attorney, copies of all relevant portions of relevant Tax Returns, together with
all relevant portions of relevant accompanying schedules and relevant work
papers, relevant documents relating to rulings or other determinations by taxing
authorities and relevant records concerning the ownership and Tax basis of
property and other information, which any such party may possess.  Each party
shall retain all Tax Returns, schedules and work papers, and all material
records and other documents relating to Tax matters,

 

43

--------------------------------------------------------------------------------


 

of the relevant entities for their respective Tax periods ending on or prior to
the Closing Date until the later of (x) the expiration of the statute of
limitations for the Tax periods to which the Tax Returns and other documents
relate, or (y) eight years following the due date (without extension) for such
Tax Returns.  Thereafter, the party holding such Tax Returns or other documents
may dispose of them after offering the other party reasonable notice and
opportunity to take possession of such Tax Returns and other documents at such
other party’s own expense.  Each party shall make its employees reasonably
available on a mutually convenient basis at its cost to provide explanation of
any documents or information so provided.

 

9.9                                 Tax Sharing Agreements.  Anything in any
other agreement to the contrary notwithstanding, all liabilities, obligations
and rights between any member of the Seller Group, on the one hand, and the
Company, on the other hand, under any Tax allocation or Tax sharing agreement in
effect prior to the Closing Date (other than this Agreement) shall cease and
terminate as of the Closing Date as to all past, present and future taxable
periods.

 

9.10                           Timing Differences.  Purchaser agrees that if as
the result of any audit adjustment (or adjustment in any other Tax Proceeding)
made with respect to any Tax Item which relates to or affects any Seller
Indemnified Tax, by any Taxing Authority or as a result of any indemnification
provided by Seller under this Agreement, Purchaser or any of its Affiliates,
including the Company, actually realizes a Tax benefit that, but for such Tax
Item or indemnification, would not have been realized, then Purchaser shall pay
to Seller the amount of such Tax benefit within fifteen (15) days of filing the
Tax Return in which such Tax benefit is realized.

 

9.11                           Survival.  The indemnification obligations
contained in this Article IX shall survive the Closing Date until thirty (30)
days after the expiration of the applicable statutory periods of limitation.

 

9.12                           Tax Treatment of Payments.  Seller, Purchaser,
the Company and their respective Affiliates shall treat any and all payments
under this Article IX as an adjustment to the Purchase Price for Tax purposes
unless they are required to treat such payments otherwise by applicable Tax
laws.

 

9.13                           Transfer Taxes.  Notwithstanding anything to the
contrary in this Agreement, Purchaser and Seller shall each pay, when due, and
be responsible for one-half of any sales Tax, use Tax, transfer Tax, documentary
stamp Tax, value added Tax or similar Taxes and related fees imposed on the sale
or transfer of the Shares pursuant to this Agreement (collectively, “Transfer
Taxes”).  Purchaser and Seller shall jointly prepare all Tax Returns with
respect to such Transfer Taxes and the party legally required to file such Tax
Returns shall do so.

 

9.14                           Section 338(h)(10) Election.  Parent shall
execute and deliver to Purchaser such forms as Purchaser requests for the
purposes of Parent and Purchaser making a joint election under Section
338(h)(10) of the Code (and any corresponding elections under state or local Tax
Law) with respect to the purchase and sale of the Shares hereunder (the
“338(h)(10) Election”).  To the extent Purchaser timely files the Section
338(h)(10) Election with the applicable Taxing Authorities, Parent shall report
on the appropriate Combined Tax Return the gain recognized on the deemed
transfer of the Company’s assets as a result of making the 338(h)(10) Election.

 

44

--------------------------------------------------------------------------------


 

9.15                           Allocation of Purchase Price.  In connection with
the election made pursuant to Section 9.14, within one hundred twenty (120) days
following the Closing Date, Purchaser shall prepare and deliver to Seller a
schedule allocating the  aggregate deemed sale price, as defined in Treasury
Regulations Section 1.338-4 (or, if different, the sales price that is required
to be used for purposes of any state or local Law), among the assets of the
Company (the “Section 338 Allocation Schedule”).  The Section 338 Allocation
Schedule shall be prepared in accordance with Section 338 and Section 1060 of
the Code and the Treasury Regulations promulgated thereunder (and, if
applicable, in accordance with any other similar provision of state or local
Law).  Seller and Purchaser shall seek in good faith to resolve any differences
that they may have with respect to the Section 338 Allocation Schedule delivered
by Purchaser.  In the event that Seller and Purchaser are unable to reach a
mutual agreement on the Section 338 Allocation Schedule within sixty (60) days
of Seller receiving the Section 338 Allocation Schedule, the parties hereto
shall cooperate in good faith to appoint within ten (10) Business Days
thereafter an independent certified public accounting firm or professional
appraiser in the U.S. of national recognition mutually agreeable to the parties
hereto to resolve solely any issue in dispute under this Section 9.15 as
promptly as possible and the determination of such public accounting firm or
professional appraiser (as the case may be) shall be final.  The parties hereto
shall equally share the fees of the public accounting firm or professional
appraiser (as the case may be) in performing its obligations under this
Section 9.15.  Each of Seller and Purchaser agrees that promptly upon agreeing
on the Section 338 Allocation Schedule (or the determination of the appraiser)
it shall return an executed copy thereof to the other party hereto.  Seller and
Purchaser shall, and shall cause their respective Affiliates to, file all
federal, state and local Tax Returns in accordance with the Section 338
Allocation Schedule, unless otherwise required by applicable Law.  If facts
arise or become known to either party after the initial agreement or filing of
the Section 338 Allocation Schedule that reasonably warrant an adjustment or
revision to the original (or subsequent) agreed schedule or filings, then the
parties will work in good faith to determine and agree upon what, if any,
adjustment or amendment to make with respect to the Section 338 Allocation
Schedule and related Tax Returns.

 

ARTICLE X

 

CONDITIONS TO CLOSING

 

10.1                           Conditions Precedent to Obligations of
Purchaser.  The obligation of Purchaser to consummate the transactions
contemplated by this Agreement is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by Purchaser in whole or in part to the extent permitted by applicable
Law):

 

(a)                                  at and as of the Closing, the
representations and warranties of the Company and Seller set forth in this
Agreement shall be true and correct in all respects (without regard to
“materiality”, “Material Adverse Effect” or other materiality qualifications
included therein), except to the extent such representations and warranties
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all respects on and as of such earlier date),
except where the failure of such representations and warranties to be so true
and correct individually or in the aggregate would not reasonably be expected to
have a Material Adverse Effect or prevent, materially delay or materially impede
the ability of the Company or Seller to timely consummate the transactions
contemplated by this Agreement;

 

45

--------------------------------------------------------------------------------


 

(b)                                 the Company and Seller shall have performed
and complied in all material respects with all covenants, obligations and
agreements required by this Agreement to be performed or complied with by them
on or prior to the Closing Date; provided that if a covenant or agreement is
qualified by “Material Adverse Effect,” “material” or “materiality” or any other
materiality standard, such qualifiers shall be disregarded for purposes of this
Section 10.1(b);

 

(c)                                  the Company and Seller shall have delivered
to Purchaser a certificate to the effect that each of the conditions specified
in Sections 10.1(a) and 10.1(b) have been satisfied in all respects;

 

(d)                                 no Law shall be entered, enacted,
promulgated, enforced or issued by any Governmental Body that prohibits,
restrains or prevents the consummation of the transactions contemplated by this
Agreement;

 

(e)                                  there shall not be in effect any Order by a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby;

 

(f)                                    the waiting period applicable to the
transactions contemplated by this Agreement under the HSR Act shall have expired
or early termination shall have been granted;

 

(g)                                 there shall not have been made by any Person
any claim asserting that such Person is the holder or the beneficial owner of,
or has the right to acquire or to obtain beneficial ownership of, any stock of,
or any other voting, equity or ownership interest in, the Company;

 

(h)                                 Seller shall have delivered, or caused to be
delivered, to Purchaser stock certificates representing the Shares, duly
endorsed in blank or accompanied by stock transfer powers;

 

(i)                                     except for the Liens and encumbrances
set forth on Schedule 6.4 which shall be released on the Closing Date, the
Company shall not have any Indebtedness or Liens on any of its assets at
Closing;

 

(j)                                     Seller and the Company shall have (A)
delivered letters evidencing the resignation of all directors of the Company
effective as of Closing; (B) transferred any and all bank accounts used by the
Company or to which Company customers remit payments to the Company; (C)
terminated any power of attorney or authorization with respect to the business
set forth in Schedule 5.23 held by any Person who is not a Continuing Employee;

 

(k)                                  Seller and the Company shall have
delivered, or cause to be delivered, to Purchaser a duly executed Transition
Services Agreement and License Agreement.

 

10.2                           Conditions Precedent to Obligations of Seller. 
The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived by Seller in
whole or in part to the extent permitted by applicable Law):

 

46

--------------------------------------------------------------------------------


 

(a)                                  at and as of the Closing, the
representations and warranties of the Purchaser set forth in this Agreement
shall be true and correct in all respects (without regard to “materiality”,
“Material Adverse Effect” or other materiality qualifications included therein),
except to the extent such representations and warranties relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all respects on and as of such earlier date), except where the
failure of such representations and warranties to be so true and correct
individually or in the aggregate would not reasonably be expected to have a
material adverse effect on Purchaser or prevent, materially delay or materially
impede the ability of the Purchaser to timely consummate the transactions
contemplated by this Agreement;

 

(b)                                 Purchaser shall have performed and complied
in all material respects with all covenants, obligations and agreements required
by this Agreement to be performed or complied with by Purchaser on or prior to
the Closing Date;

 

(c)                                  the Purchaser shall have delivered to
Company and Seller a certificate to the effect that each of the conditions
specified in Sections 10.2(a) and (b) have been satisfied in all respects.

 

(d)                                 there shall not be in effect any Order by a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby;

 

(e)                                  the waiting period applicable to the
transactions contemplated by this Agreement under the HSR Act shall have expired
or early termination shall have been granted;

 

(f)                                    Purchaser shall have delivered, or caused
to be delivered, to Seller evidence of the wire transfers referred to in
Section 3.2 hereof; and

 

(g)                                 Purchaser shall have delivered, or cause to
be delivered, to Seller a duly executed License Agreement.

 

10.3                           Frustration of Closing Conditions.  None of the
Company, Purchaser or Seller may rely on the failure of any condition set forth
in Sections 10.1 or 10.2 as the case may be, if such failure was caused by such
party’s failure to comply with any provision of this Agreement.

 

ARTICLE XI

 

INDEMNIFICATION

 

11.1                           Survival of Representations and Warranties.

 

(a)                                  Except as provided in Section 9.11 or in
Section 11.1(b), the representations and warranties of the parties contained in
this Agreement shall survive the Closing until the fifteen (15) month
anniversary of Closing, and claims may be asserted with respect thereto to the
extent permitted by this Article XI.

 

(b)                                 The representations and warranties of the
Company contained in Section 5.9 (Taxes), Section 5.14 (Employee Benefit Plans)
and Section 5.17 (Environmental)

 

47

--------------------------------------------------------------------------------


 

shall survive until the thirty-six (36) month anniversary of Closing.  The
representations and warranties of the Company contained in Section 5.1
(Organization and Good Standing), Section 5.2 (Authorization of Agreement),
Section 5.4 (Capitalization) and Section 5.17 (Financial Advisors)
(collectively, the “Critical Representations”) shall survive indefinitely.

 

(c)                                  All of the covenants or other agreements of
the parties contained in this Agreement shall survive until fully performed or
fulfilled, unless and to the extent only that the non-compliance with such
covenants or agreements is waived in writing by the party entitled to such
performance; provided however, no claim for a breach of a covenant or other
agreement set forth in this Agreement that its nature is required to be
performed after Closing may be made or brought by any party hereto after the
twelve (12) month anniversary of the last date on which such covenant or
agreement was required to be performed or fulfilled.

 

11.2                           Indemnification by Seller.

 

(a)                                  Subject to Section 11.5 hereof, from and
after the Closing Date, Seller hereby agrees to indemnify and hold Purchaser,
the Company, and their respective directors, officers, employees, Affiliates,
stockholders, agents, attorneys, representatives, successors and permitted
assigns (collectively, the “Purchaser Indemnified Parties”) harmless from and
against any and all losses, liabilities, claims, demands, judgments, damages
(excluding incidental and consequential damages, other than those payable to
third parties), fines, suits, actions, costs and expenses (including reasonable
attorneys’ fees) (individually, a “Loss” and, collectively, “Losses”) based upon
or resulting from:

 

(i)                                     the failure of any of the
representations or warranties made by Seller or the Company in this Agreement to
be true and correct in all respects at and as of the date hereof and at and as
of the Closing Date; and

 

(ii)                                  the breach of any covenant or agreement
required to be performed by Seller or Parent under this Agreement after the date
hereof.

 

(b)                                 Purchaser acknowledges and agrees that
Seller shall not have any liability under any provision of this Agreement for
any Loss that is the result of an action taken by Purchaser or its Affiliates
after the Closing Date.  Purchaser shall take and shall cause its Affiliates to
take all reasonable steps to mitigate any Loss upon becoming aware of any event
which would reasonably be expected to, or does, give rise thereto.

 

11.3                           Indemnification by Purchaser.

 

(a)                                  Subject to Section 11.5, from and after the
Closing Date Purchaser hereby agrees to indemnify and hold Seller and their
respective directors, officers, employees, Affiliates, stockholders, agents,
attorneys, representatives, successors and permitted assigns (collectively, the
“Seller Indemnified Parties”) harmless from and against, and pay to the
applicable Seller Indemnified Parties the amount of, any and all Losses based
upon or resulting from:

 

(i)                                     the failure of any of the
representations or warranties made by Purchaser in this Agreement to be true and
correct in all respects at the date hereof and as of the Closing Date; and

 

48

--------------------------------------------------------------------------------


 

(ii)                                  any breach of any covenant or agreement
required to be performed by Purchaser after the date hereof.

 

11.4                           Indemnification Procedures.

 

(a)                                  No party shall be liable for any claim for
indemnification under this Agreement unless written notice of such claim is
delivered by the party seeking indemnification to the party from whom
indemnification is sought setting forth the specific claim and the basis thereof
in reasonable detail, prior to the expiration of the applicable survival period
set forth in Section 11.1.

 

(b)                                 In the event that any Legal Proceedings
shall be instituted, or that any claim shall be asserted, by any third party in
respect of which payment may be sought under Section 11.2 or Section 11.3
(regardless of the limitations set forth in Section 11.5) (an “Indemnification
Claim”), the party entitled to indemnification hereunder (the “Indemnified
Party”) shall promptly cause written notice of the assertion of any
Indemnification Claim of which it has knowledge to be forwarded to (i)
Purchaser, in the case of a claim made by a Seller Indemnified Party and (ii)
Seller, in the case of a claim made by a Purchaser Indemnified Party.  The
failure of the Indemnified Party to give prompt notice of any Indemnification
Claim shall not release, waive or otherwise affect the obligations of the party
from whom indemnification is sought (the “Indemnifying Party”) with respect
thereto, except to the extent that the Indemnifying Party is prejudiced as a
result of such failure.

 

(c)                                  The Indemnifying Party shall have the
right, at its sole option and expense, to be represented by counsel of its
choice, which must be reasonably satisfactory to the Indemnified Party, and, to
the extent permitted by applicable law, to control, defend against and negotiate
with respect to any Indemnification Claim which relates to any Losses
indemnified by it hereunder.  If the Indemnifying Party elects to control,
defend against and negotiate with respect to any Indemnification Claim which
relates to any Losses indemnified against by it hereunder, it shall within 30
days (or sooner, if the nature of the Indemnification Claim so requires) notify
the Indemnified Party of its intent to do so and the costs and expenses incurred
by the Indemnifying Party in connection therewith shall be paid by the
Indemnifying Party.  If the Indemnifying Party elects not to control, defend
against or negotiate with respect to any Indemnification Claim which relates to
any Losses indemnified against by it hereunder, the Indemnified Party may
control, defend against or negotiate with respect to such Indemnification
Claim.  If the Indemnifying Party shall assume the defense of any
Indemnification Claim, the Indemnified Party may participate (but not control),
at its own expense, in the defense of such Indemnification Claim; provided,
however, that such Indemnified Party shall be entitled to participate in any
such defense with separate counsel at the expense of the Indemnifying Party if,
(i) so requested by the Indemnifying Party to participate, (ii) the Indemnifying
Party fails to conduct the defense of such Indemnification Claim with reasonable
diligence, or (iii) in the reasonable opinion of counsel to the Indemnified
Party, a conflict or potential conflict exists between the Indemnified Party and
the Indemnifying Party that would make such separate representation advisable;
and provided, further, that the Indemnifying Party shall not be required to pay
for more than one such counsel (plus any appropriate local counsel) for all
Indemnified Parties in connection with any Indemnification Claim.  Purchaser and
Seller agree to cooperate

 

49

--------------------------------------------------------------------------------


 

fully with each other in connection with the defense, negotiation or settlement
of any such Indemnification Claim.

 

(d)                                 Notwithstanding anything in this
Section 11.4 to the contrary, neither the Indemnifying Party nor the Indemnified
Party shall, without the written consent of the other party (which consent shall
not be unreasonably withheld, conditioned or delayed), settle or compromise any
Indemnification Claim or permit a default or consent to entry of any judgment
unless the claimant and such party provide to such other party an unqualified
release from all liability in respect of the Indemnification Claim. 
Notwithstanding the foregoing, if a settlement offer solely for money damages is
made by the applicable third party claimant, and the Indemnifying Party notifies
the Indemnified Party in writing of its willingness to accept the settlement
offer and, subject to the applicable limitations of Section 11.5 and
Section 11.6, pay the amount called for by such offer, and the Indemnified Party
declines to accept such offer, the Indemnified Party may continue to contest
such Indemnification Claim, free of any participation by the Indemnifying Party,
and the amount of any ultimate liability with respect to such Indemnification
Claim that the Indemnifying Party has an obligation to pay hereunder shall be
limited to the lesser of (i) the amount of the settlement offer that the
Indemnified Party declined to accept or (ii) the aggregate Losses of the
Indemnified Party with respect to such Indemnification Claim.  If the
Indemnifying Party makes any payment on any Indemnification Claim, such
Indemnifying Party shall be subrogated, to the extent of such payment, to all
rights and remedies of the Indemnified Party to any insurance benefits or other
claims of the Indemnified Party with respect to such Indemnification Claim.

 

(e)                                  After any final decision, judgment or award
shall have been rendered by a Governmental Body of competent jurisdiction and
the expiration of the time in which to appeal therefrom, or a settlement shall
have been consummated, or the Indemnified Party and the Indemnifying Party shall
have arrived at a mutually binding agreement with respect to an Indemnification
Claim hereunder, the Indemnified Party shall forward to the Indemnifying Party
notice of any sums due and owing by the Indemnifying Party pursuant to this
Agreement with respect to such matter.

 

(f)                                    Notwithstanding anything to the contrary
in this Agreement, if an Indemnified Party delivers to an Indemnifying Party,
before expiration of a representation or warranty, either a Claim notice based
upon a breach of such representation or warranty, or a notice that, as a result
of a Legal Proceeding instituted by or claim made by a third party, the
Indemnified Party reasonably expects to incur Losses, then the applicable
representation or warranty shall survive until, but only for purposes of, the
resolution of the matter covered by such notice.

 

11.5                           Certain Limitations on Indemnification.

 

(a)                                  Notwithstanding anything to the contrary in
this Agreement, neither Seller nor Purchaser shall have any indemnification
obligations for Losses under Section 11.2(a)(i) (other than for Losses related
to breaches of the Critical Representations or the representations contained in
Section 5.9 (Taxes)) or Section 11.3(a)(i), (i) for any individual item, or
group of items arising out of the same event, where the Loss Relating thereto is
less than $20,000 (the “De Minimis Amount”) and (ii) in respect of each
individual item, or group of items arising out of the

 

50

--------------------------------------------------------------------------------


 

same event, where the Loss relating thereto is equal to or greater than the De
Minimus Amount, unless and until the aggregate amount of all such Losses exceeds
$1,000,000 (the “Deductible”), and then only to the extent of such excess.  The
aggregate indemnification that is payable by Seller pursuant to this Article XI
(other than indemnification for Losses related to breaches of any of the
Critical Representations), shall not exceed $17,500,000 of the Purchase Price
and any accrued investment income thereon (the “Cap”), and, notwithstanding any
other provision of this Agreement, the sole recourse of the Purchaser
Indemnified Parties with respect to Seller’s obligations under Section 11.2
(other than for Losses related to breaches of any of the Critical
Representations), shall be limited, in the aggregate, to the Cap.

 

(b)                                 Seller shall not be required to indemnify
any Purchaser Indemnified Party and Purchaser shall not be required to indemnify
the Seller Indemnified Party to the extent of any Losses that a court of
competent jurisdiction shall have determined by final judgment to have resulted
from the bad faith, gross negligence or willful misconduct of the party seeking
indemnification.

 

(c)                                  Purchaser shall not be entitled to
indemnification under this Article XI in respect of any matter that is expressly
taken into account in the calculation of any adjustment to the Purchase Price
pursuant to Section 3.3 to the extent of any such adjustment.

 

11.6                           Calculation of Losses.

 

(a)                                  The amount of any Losses for which
indemnification is provided under this Article XI shall be net of any Tax
benefit realized by an Indemnified Party and any amounts actually recovered or
recoverable by the Indemnified Party under insurance policies or otherwise with
respect to such Losses less all out-of-pocket costs and expenses incurred by
such Indemnified Party in connection with obtaining such insurance proceeds or
otherwise (including attorneys’ fees).  Purchaser shall use its commercially
reasonable efforts to recover under insurance policies for any Losses prior to
seeking indemnification hereunder.  For purposes of this Section 11.6(a), any
“Tax benefit” realized by an Indemnified Party shall be calculated net of any
Tax cost attributable to the receipt of any indemnity payment by the Indemnified
Party hereunder, including, but not limited to, the Tax cost, calculated on a
present value basis, of any reduction in the Indemnified Party’s future
depreciation or amortization deductions.

 

(b)                                 Notwithstanding anything to the contrary
elsewhere in this Agreement, no party shall, in any event, be liable to any
other Person for any consequential, incidental, indirect, special or punitive
damages of such other Person, including loss of future revenue, income or
profits, diminution of value or loss of business reputation or opportunity
relating to the breach or alleged breach hereof except to the extent any such
incidental, consequential or special damages are the direct result of any breach
under this Agreement or are in connection with a third party claim against an
Indemnified Party.

 

11.7                           Exclusive Remedy.  In absence of fraud or willful
misconduct, from and after the Closing, the sole and exclusive remedy for any
breach or failure to be true and correct, or alleged breach or failure to be
true and correct, of any representation or warranty, shall be indemnification in
accordance with this Article XI and, to the extent relating to Taxes, Article
IX.  In furtherance of the foregoing, the parties hereby waive, to the fullest
extent permitted by

 

51

--------------------------------------------------------------------------------


 

applicable Law, any and all other rights, claims and causes of action (including
rights of contribution, if any) known or unknown, foreseen or unforeseen, which
exist or may arise in the future, that it may have against the Purchaser, Seller
or the Company, as the case may be, arising under or based upon any federal,
state or local Law (including any such Law relating to environmental matters or
arising under or based upon any securities Law, common Law or otherwise). 
Notwithstanding the foregoing, this Section 11.7 shall not operate to interfere
with or impede the operation of the provisions of Article III providing for the
(i) resolution of certain disputes relating to the Purchase Price between the
parties and/or by an Independent Accountant and (ii) limit the rights of the
parties to seek equitable remedies (including specific performance or injunctive
relief) in accordance with Section 12.9.  Notwithstanding anything to the
contrary in this Article XI, the above provisions of this Article XI shall not
apply to tax indemnification matters, which shall instead be governed by Article
IX.

 

11.8                           Parent Guarantee.  Parent hereby irrevocably
guarantees the obligations, including the indemnification obligations, of Seller
under this Agreement.

 

ARTICLE XII

 

MISCELLANEOUS

 

12.1                           Expenses.  Except as otherwise provided in this
Agreement, each of the Purchaser, Parent, Seller and the Company shall bear its
own expenses incurred in connection with the negotiation and execution of this
Agreement and each other agreement, document and instrument contemplated by this
Agreement and the consummation of the transactions contemplated hereby and
thereby.  For the avoidance of doubt, Seller shall be responsible for the
Company’s expenses incurred in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby.

 

12.2                           Submission to Jurisdiction; Consent to Service of
Process; Waiver of Jury Trial;.

 

(a)                                  The parties hereto hereby irrevocably
submit to the non-exclusive jurisdiction of any federal or state court located
within the borough of Manhattan of the City, County and State of New York over
any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action or proceeding related
thereto may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(b)                                 Each of the parties hereto hereby consents
to process being served by any party to this Agreement in any suit, action or
proceeding by delivery of a copy thereof in accordance with the notice
provisions of Section 12.5.

 

52

--------------------------------------------------------------------------------

 


 

(c)                                  THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY, OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY
AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

12.3                           Entire Agreement; Amendments and Waivers.  This
Agreement (including the schedules and exhibits hereto), the Confidentiality
Agreement, the Purchaser Documents, the Seller Documents and the Company
Documents represent the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof and thereof.  This Agreement
can be amended, supplemented or changed, and any provision hereof can be waived,
only by written instrument making specific reference to this Agreement signed by
the party against whom enforcement of any such amendment, supplement,
modification or waiver is sought.  No action taken pursuant to this Agreement,
including any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein.  The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.  No failure on the part of any party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

 

12.4                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and performed in such State without giving effect to the
choice of law principles of such state that would require or permit the
application of the laws of another jurisdiction.

 

12.5                           Notices.  All notices and other communications
under this Agreement shall be in writing and shall be deemed given (i) when
delivered personally by hand (with written confirmation of receipt), (ii) when
sent by facsimile (with written confirmation of transmission) or (iii) one
business day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a party may have
specified by notice given to the other party pursuant to this provision):

 

53

--------------------------------------------------------------------------------


 

If to Seller, to:

 

The Reader’s Digest Association, Inc.
44 South Broadway
White Plains, New York 10601
Facsimile: (914) 244-5644
Attention: General Counsel

 

With a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Facsimile: (212) 310-8007
Attention: Michael J. Aiello, Esq.

 

If to Purchaser, to:

 

Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023
Facsimile:  (515) 284-3933
Attention:  John Zieser, General Counsel

 

With a copy to:

 

McDermott Will & Emery LLP
227 W. Monroe Street
Chicago, Illinois 60606
Attention:  Thomas J. Murphy
Facsimile:  (312) 372-2000

 

12.6                           Severability.  If any term or other provision of
this Agreement is invalid, illegal, or incapable of being enforced by any law or
public policy, all other terms or provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

 

12.7                           Binding Effect; No Third Party Beneficiaries;
Assignment.  This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns.  Nothing in
this Agreement shall create or be deemed to create any third party beneficiary
rights in any person or entity not a party to this Agreement except as provided
below and as provided to (i) the Purchaser Indemnified Parties pursuant to
Section 11.2(a) and (ii) the Seller Indemnified Parties pursuant to
Section 11.3(a).  No assignment of this Agreement or of

 

54

--------------------------------------------------------------------------------


 

any rights or obligations hereunder may be made by Purchaser, Seller or the
Company, directly or indirectly (by operation of law or otherwise), without the
prior written consent of the other parties hereto and any attempted assignment
without the required consents shall be void; provided however, that Purchaser
may assign its rights to purchase the Shares to a wholly-owned subsidiary,
whether directly or indirectly owned.  Notwithstanding anything to the contrary
herein, no assignment of any obligations hereunder shall relieve the parties
hereto of any such obligations.  Upon any such permitted assignment, the
references in this Agreement to Purchaser shall also apply to any such assignee
unless the context otherwise requires.

 

12.8                           No Third Party Liability.  This Agreement may
only be enforced against the named parties hereto.  All claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement (including any representation or warranty made in or in connection
with this Agreement or as an inducement to enter into this Agreement), may be
made only against the entities that are expressly identified as parties hereto;
and no past, present or future director, officer, employee, incorporator,
member, partner, stockholder, Affiliate, agent, attorney or representative of
any party hereto (including any person negotiating or executing this Agreement
on behalf of a party hereto) shall have any liability or obligation with respect
to this Agreement or with respect to any claim or cause of action (whether in
contract or tort) that may arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including a
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement)

 

12.9                           Specific Performance.  Each of the parties
acknowledges and agrees that the other parties would be damaged irreparably in
the event any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached or violated. 
Accordingly, each of the parties agrees that, without posting bond or other
undertaking, the other parties will be entitled to an injunction or injunctions
to prevent breaches or violations of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter in addition to any other remedy to
which it may be entitled, at law or in equity.  Each party further agrees that,
in the event of any action for specific performance in respect of such breach or
violation, it will not assert that the defense that a remedy at law would be
adequate.

 

12.10                     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK **

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, as of the date first written above.

 

 

MEREDITH CORPORATION

 

 

 

 

 

 

 

By:

/s/ John S. Zieser

 

 

Name: John S. Zieser

 

 

Title: Chief Development Officer

 

 

 

 

 

 

ALLRECIPES.COM, INC.

 

 

 

 

 

 

 

By:

/s/ Monica Williams

 

 

Name: Monica Williams

 

 

Title: Vice President

 

 

 

 

 

 

THE READERS DIGEST ASSOCIATION, INC.

 

 

 

 

 

 

 

By:

/s/ Robert Guth

 

 

Name: Robert Guth

 

 

Title: President and Chief Executive Officer

 

 

 

Acknowledged and Agreed

 

 

as to those provisions to which it is bound,

 

 

including Section 11.8

 

 

 

 

 

RDA HOLDING CO.

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Guth

 

 

 

Name: Robert Guth

 

 

 

Title: President and Chief Executive Officer

 

 

 

56

--------------------------------------------------------------------------------


 

Schedule I

 

Knowledge of the Company

 

Lisa Sharples

Monica Williams

Bryan Berndt

Kevin Graveline

Mike Fichera

Rich Lee

Michael Sena

William Magill

Amber Dunn

Barbara Antonio

Bill Reller

Bob O’Keefe

Esmee Williams

Gail Love

Kelly Kolb

Patricia Lee Smith

Rita Spangler

Scott Scazafavo

 

--------------------------------------------------------------------------------


 

Exhibit A

 

License Agreement Summary of Terms

 

See attached.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Reference Statement

 

See attached.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Transition Services Agreement

 

See attached.

 

--------------------------------------------------------------------------------

 